Exhibit 10.1

 

Published CUSIP Number:

 

[g58811km01i001.gif]

 

 

 

$200,000,000

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

among

 

SI INTERNATIONAL, INC.,

as Parent Borrower,

 

THE DOMESTIC SUBSIDIARIES OF THE PARENT BORROWER

FROM TIME TO TIME PARTIES HERETO,

as Subsidiary Borrowers,

 

THE LENDERS PARTY HERETO,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

and

 

SUNTRUST BANK,

as Documentation Agent

 

Dated as of February 13, 2008

 

 

 

WACHOVIA CAPITAL MARKETS, LLC

and

BANC OF AMERICA SECURITIES LLC,

as Co-Lead Arrangers

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Book Runner

 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

30

Section 1.3

Accounting Terms

30

Section 1.4

Time References

31

Section 1.5

Execution of Documents

31

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

31

Section 2.1

Revolving Loans

31

Section 2.2

Term Loan Facility

33

Section 2.3

Letter of Credit Subfacility

34

Section 2.4

Swingline Loan Subfacility

37

Section 2.5

Incremental Facility

39

Section 2.6

Fees

41

Section 2.7

Commitment Reductions

41

Section 2.8

Prepayments

42

Section 2.9

Default Rate and Payment Dates

44

Section 2.10

Conversion and Continuation Options

44

Section 2.11

Computation of Interest and Fees

45

Section 2.12

Pro Rata Treatment and Payments

46

Section 2.13

Non-Receipt of Funds by the Administrative Agent

48

Section 2.14

Inability to Determine Interest Rate

50

Section 2.15

Yield Protection

50

Section 2.16

Indemnity

52

Section 2.17

Taxes

52

Section 2.18

Indemnification; Nature of Issuing Lender’s Duties

54

Section 2.19

Illegality

55

Section 2.20

Joint and Several Liability of the Borrowers

56

Section 2.21

Replacement of Lenders

57

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

58

Section 3.1

Financial Condition

58

Section 3.2

No Change

59

Section 3.3

Corporate Existence; Compliance with Law

59

Section 3.4

Corporate Power; Authorization; Enforceable Obligations

60

Section 3.5

Compliance with Laws; No Conflict; No Default

60

Section 3.6

No Material Litigation

61

Section 3.7

Investment Company Act

61

Section 3.8

Margin Regulations

61

Section 3.9

ERISA

61

Section 3.10

Environmental Matters

62

Section 3.11

Purpose of Loans

63

Section 3.12

Subsidiaries

63

Section 3.13

Ownership; Insurance

63

 

 

i

--------------------------------------------------------------------------------


 

 

Section 3.14

Indebtedness

64

Section 3.15

Taxes

64

Section 3.16

Intellectual Property

64

Section 3.17

Solvency

64

Section 3.18

Investments

65

Section 3.19

Location of Collateral

65

Section 3.20

No Burdensome Restrictions

65

Section 3.21

Brokers’ Fees

65

Section 3.22

Labor Matters

65

Section 3.23

Security Documents

66

Section 3.24

Accuracy and Completeness of Information

66

Section 3.25

Absence of Certain Changes or Events

66

Section 3.26

Material Contracts

66

Section 3.27

Directors; Capitalization

67

Section 3.28

Classification of Senior Indebtedness

67

Section 3.29

Foreign Assets Control Regulations, Etc.

67

Section 3.30

Compliance with OFAC Rules and Regulations

67

Section 3.31

Compliance with FCPA

68

Section 3.32

Regulation H

68

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO INITIAL CLOSING

68

Section 4.1

Conditions to Closing and Initial Extensions of Credit

68

Section 4.2

Conditions to All Extensions of Credit

74

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

76

Section 5.1

Financial Statements

76

Section 5.2

Certificates; Other Information

77

Section 5.3

Payment of Taxes

79

Section 5.4

Conduct of Business and Maintenance of Existence

79

Section 5.5

Maintenance of Property; Insurance

80

Section 5.6

Inspection of Property; Books and Records; Discussions

80

Section 5.7

Notices

81

Section 5.8

Environmental Laws

82

Section 5.9

Financial Covenants

83

Section 5.10

Additional Subsidiary Borrowers

83

Section 5.11

Compliance with Law

83

Section 5.12

Pledged Assets

84

Section 5.13

Covenants Regarding Intellectual Property

84

Section 5.14

Deposit and Securities Accounts

86

Section 5.15

Federal Assignment of Claims Act

86

Section 5.16

Further Assurances

87

 

 

 

ARTICLE VI NEGATIVE COVENANTS

88

Section 6.1

Indebtedness

88

Section 6.2

Liens

89

Section 6.3

Nature of Business

90

Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.

90

Section 6.5

Advances, Investments and Loans

91

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 6.6

Transactions with Affiliates

91

Section 6.7

Ownership of Subsidiaries; Restrictions

91

Section 6.8

Fiscal Year; Accounting Policies; Organizational Documents; Material Contracts

92

Section 6.9

Limitation on Restricted Actions

92

Section 6.10

Restricted Payments

93

Section 6.11

Sale Leasebacks

93

Section 6.12

No Further Negative Pledges

94

Section 6.13

Amendment of Subordinated Indebtedness

94

Section 6.14

Management Fees

94

 

 

 

ARTICLE VII EVENTS OF DEFAULT

94

Section 7.1

Events of Default

94

Section 7.2

Acceleration; Remedies

98

 

 

 

ARTICLE VIII THE AGENT

98

Section 8.1

Appointment and Authority

98

Section 8.2

Nature of Duties

99

Section 8.3

Exculpatory Provisions

99

Section 8.4

Reliance by Administrative Agent

100

Section 8.5

Notice of Default

100

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

101

Section 8.7

Indemnification

101

Section 8.8

Administrative Agent in Its Individual Capacity

101

Section 8.9

Successor Administrative Agent

102

Section 8.10

Collateral and Guaranty Matters

103

 

 

 

ARTICLE IX MISCELLANEOUS

103

Section 9.1

Amendments, Waivers and Release of Collateral

103

Section 9.2

Notices

106

Section 9.3

No Waiver; Cumulative Remedies

108

Section 9.4

Survival of Representations and Warranties

108

Section 9.5

Payment of Expenses and Taxes

108

Section 9.6

Successors and Assigns; Participations; Purchasing Lenders

110

Section 9.7

Right of Set-Off; Sharing of Payments

113

Section 9.8

Table of Contents and Section Headings

114

Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution

114

Section 9.10

Severability

114

Section 9.11

Integration

115

Section 9.12

Governing Law

115

Section 9.13

Consent to Jurisdiction and Service of Process

115

Section 9.14

Confidentiality

115

Section 9.15

Acknowledgments

116

Section 9.16

Waivers of Jury Trial; Waiver of Consequential Damages

117

Section 9.17

Patriot Act Notice

117

Section 9.18

Resolution of Drafting Ambiguities

117

Section 9.19

Continuing Agreement

118

Section 9.20

Lender Consent

118

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1.1-2

 

Permitted Liens

Schedule 1.1-4

 

Existing Letters of Credit

Schedule 3.9

 

ERISA

Schedule 3.10

 

Environmental Matters

Schedule 3.12

 

Subsidiaries

Schedule 3.13

 

Insurance

Schedule 3.16

 

Intellectual Property

Schedule 3.19(a)

 

Location of Real Property

Schedule 3.19(b)

 

Location of Collateral

Schedule 3.19(c)

 

Chief Executive Offices

Schedule 3.22

 

Labor Matters

Schedule 3.25

 

Certain Changes or Events

Schedule 3.26

 

Material Contracts

Schedule 3.27

 

Parent Borrower’s Board of Directors and Equity Capitalization

Schedule 4.1-2

 

Mortgaged Properties

Schedule 5.14

 

Deposit and Securities Accounts

Schedule 6.1

 

Indebtedness

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1-1

 

Form of Account Designation Notice

Exhibit 2.1(b)(i)

 

Form of Notice of Borrowing

Exhibit 2.1(e)

 

Form of Revolving Note

Exhibit 2.2

 

Form of Term Note

Exhibit 2.4

 

Form of Swingline Note

Exhibit 2.10

 

Form of Notice of Conversion/Continuation

Exhibit 4.1-1

 

Form of Secretary’s Certificate

Exhibit 4.1-2

 

Form of Lender Consent

Exhibit 4.1-3

 

Form of Solvency Certificate

Exhibit 4.1-4

 

Form of Covenant Compliance Certificate

Exhibit 4.1-5

 

Form of Patriot Act Certificate

Exhibit 5.10

 

Form of Joinder Agreement

Exhibit 9.6

 

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------

 


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 13, 2008,
among SI INTERNATIONAL, INC., a Delaware corporation, (the “Parent Borrower”),
those Domestic Subsidiaries of the Parent Borrower identified as a “Subsidiary
Borrower” on the signature pages hereto and such other Domestic Subsidiaries of
the Borrowers as may from time to time become a party hereto (individually a
“Subsidiary Borrower” and collectively the “Subsidiary Borrowers” and together
with the Parent Borrower, each individually, a “Borrower” and collectively the
“Borrowers”), the Lenders from time to time party  hereto and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

 

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the existing Lenders are parties to that certain
Amended and Restated Credit Agreement, dated February 9, 2005 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”); and

 

WHEREAS, the Borrowers desire to amend the Existing Credit Agreement as set
forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows; and

 

WHEREAS, the Borrowers have requested that the Lenders make loans and other
financial accommodations to the Borrowers in an aggregate amount of up to
$200,000,000, as more particularly described herein; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrowers on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1             DEFINED TERMS.


 

As used in this Agreement, terms defined in the first paragraph to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

 

                “ABR Default Rate” shall mean, as of any date of determination,
the Alternate Base Rate plus the Applicable Percentage for Alternate Base Rate
Loans in effect on such date plus 2%.

 

 

--------------------------------------------------------------------------------


 

“Account Designation Notice” shall mean the Account Designation Notice dated the
Closing Date from the Parent Borrower to the Administrative Agent substantially
in the form attached hereto as Exhibit 1.1-1.

 

“Additional Borrower” shall mean each Person that becomes a Subsidiary Borrower
by execution of a Joinder Agreement in accordance with Section 5.10.

 

                “Additional Loan” shall have the meaning set forth in
Section 2.5.

 

                “Additional Term Loan” shall have the meaning set forth in
Section 2.5.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and any successors in such capacity.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wachovia at its principal
office in Charlotte, North Carolina as its prime rate.  Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the definition thereof, the Alternate Base Rate shall be
determined based on the Prime Rate, until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the opening of business on the date of such change.

 

 

2

--------------------------------------------------------------------------------


 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

                “Applicable Percentage” shall mean, for any day, the rate per
annum set forth below opposite the applicable level then in effect (based on the
Leverage Ratio), it being understood that the Applicable Percentage for
(a) Revolving Loans that are Alternate Base Rate Loans shall be the percentage
set forth under the column “Base Rate Margin”, (b) Revolving Loans that are
LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, (c) the Letter of Credit Fee shall be the percentage set
forth under the column “LIBOR Margin & L/C Fee”, (d) the Commitment Fee shall be
the percentage set forth under the column “Commitment Fee”, (e) Term Loans that
are Alternate Base Rate Loans shall be the percentage set forth under the column
“Base Rate Margin” and (f) Term Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Margin & L/C Fee”:

 

Level

 

Leverage Ratio

 

Base Rate Margin

 

LIBOR Margin & L/C Fee

 

Commitment Fee

 

I

 

> 3.00 to 1.0

 

0.50

%

1.50

%

0.300

%

II

 

> 2.00 to 1.0 but £ 3.00 to 1.0

 

0.25

%

1.25

%

0.250

%

III

 

> 1.00 to 1.0 but £ 2.00 to 1.0

 

0.00

%

1.00

%

0.225

%

IV

 

£ 1.00 to 1.0

 

0.00

%

0.875

%

0.200

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Parent Borrower the quarterly
financial information and certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a) and (b) and 5.2(b) (each an “Interest Determination Date”). 
Such Applicable Percentage shall be effective from such Interest Determination
Date until the next Interest Determination Date.  If the Parent Borrower shall
fail to provide the financial information and certifications in accordance with
the provisions of Sections 5.1(a) and (b) and 5.2(b), the Applicable Percentage
shall, on the date five (5) Business Days after the date by which the Parent
Borrower was so required to provide such financial information and
certifications to the Administrative Agent and the Lenders, be based on Level I
until such time as such information and certifications or corrected information
or corrected certificates are provided, whereupon the Level shall be determined
by the then current Leverage Ratio.  Notwithstanding the foregoing, the initial
Applicable Percentages shall be set at no lower than Level II until the
financial information and certificates required to be delivered pursuant to
Section 5.1 and 5.2 for the first two (2) full fiscal quarters to occur
following the Closing Date have been delivered to the Administrative Agent;
provided that if the quarterly financial information as of the most recent
Interest Determination Date would result in a higher Applicable Percentage, such
higher Applicable Percentage shall apply.  In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for

 

 

3

--------------------------------------------------------------------------------


 

such Applicable Period based upon the corrected compliance certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.12.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

 

                “Arrangers” shall mean Wachovia Capital Markets, LLC and Banc of
America Securities LLC, in their capacity as co-lead arrangers, together with
their successors and assigns.

 

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Borrower or any Subsidiary whether
by sale, lease, transfer or otherwise.  The term “Asset Disposition” shall not
include any disposition pursuant to Section 6.4(a)(i), (ii), (v) or
(vii) hereof, or any Equity Issuance.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 9.6 or any other form approved by the
Administrative Agent.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any Subsidiary by any Bank Product Provider, in each
case, in the ordinary course of business: (a) Cash Management Services;
(b) products under any Hedging Agreement that is not entered into for
speculative purposes; and (c) commercial credit card, purchase card and merchant
card services; provided, however, that for any of the foregoing to be included
as “Borrowers’ Obligations” for purposes of a distribution under Section 2.12,
the applicable Bank Product Provider must have previously provided written
notice to the Administrative Agent of (i) the existence of such Bank Product,
(ii) the maximum dollar amount (if reasonably capable of being determined) of
obligations arising thereunder (the “Bank Product Amount”) and (iii) the
methodology to be used by such parties in determining the Bank Product Debt
owing from time to time.  The Bank Product Amount may be changed from time to
time upon written notice to the Administrative Agent by the Bank Product
Provider.  Any Bank Product established at the time any Event of Default exists
shall not be included as “Borrowers’ Obligations” for purposes of a distribution
under Section 2.12.

 

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

 

 

4

--------------------------------------------------------------------------------


 

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Borrower or Subsidiary relating to Bank Products.

 

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Borrower or any of its Subsidiaries to the extent such Person is (a) the
Administrative Agent or a Lender (or an Affiliate of the Administrative Agent or
a Lender) or (b) any other Person (i) that was the Administrative Agent or a
Lender (or an Affiliate of the Administrative Agent or a Lender) at the time
such Person provided such Bank Products or (ii) with respect to any such Bank
Product that was in existence prior to the Closing Date, that was the
Administrative Agent or a Lender (or an Affiliate of the Administrative Agent or
a Lender) as of the Closing Date, but, in the case of clause (b), in each case
has ceased to be the Administrative Agent or a Lender (or an Affiliate of the
Administrative Agent or a Lender) under this Agreement.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Borrower” or “Borrowers” shall have the meanings set forth in the first
paragraph of this Agreement.

 

“Borrowers’ Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Borrowers to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Agreement, the Notes or any of the other Credit Documents including
principal, interest, fees, reimbursements and indemnification obligations and
other amounts (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Borrower, regardless of whether such interest is an allowed
claim under the Bankruptcy Code) and (b) for purposes of Section 2.20(b), the
Security Documents and all provisions under the other Credit Documents relating
to the Collateral, the sharing thereof and/or payments from proceeds of the
Collateral, all Bank Product Debt.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10(b).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

 

 

5

--------------------------------------------------------------------------------


 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated (or foreign currency fully hedged to the Dollar) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (e) obligations of any
state of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and
(f) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s.

 

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty or (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority.

 

                “Change of Control” shall mean the occurrence of any of the
following events:  (a) any “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule l3d-3 under the Securities Exchange Act
of 1934) of more than 40% of then outstanding Voting Stock of the

 

 

6

--------------------------------------------------------------------------------


 

Parent Borrower, measured by voting power rather than the number of shares; or
(b) Continuing Directors shall cease for any reason to constitute a majority of
the members of the board of directors of the Parent Borrower then in office.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Borrower, whether tangible or intangible and
whether real or personal, that may from time to time secure the Borrowers’
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity.

 

“Commitment” shall mean the Revolving Commitment, the LOC Commitment, the
Swingline Commitment, the Term Loan Commitment or a commitment from a Lender to
provide all or a portion of an Additional Loan, individually or collectively, as
appropriate.

 

                “Commitment Fee” shall have the meaning set forth in
Section 2.6(a).

 

                “Commitment Percentage” shall mean the Revolving Commitment
Percentage and/or the Term Loan Commitment Percentage, as appropriate.

 

“Commitment Period” shall mean the period from, and including, the Closing Date
to, but not including, the Revolving Commitment Termination Date.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with any Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes any Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such section, Section 414(m) or 414(o) of the Code.

 

“Consolidated Capital Expenditures” shall mean, for any period without
duplication, all capital expenditures of the Parent Borrower and its
Subsidiaries on a consolidated basis for such period, including without
limitation Capital Lease Obligations, as determined in accordance with GAAP. 
The term “Consolidated Capital Expenditures” shall not include (a) capital
expenditures assumed in connection with Permitted Acquisitions or (b) capital
expenditures in respect of the reinvestment of proceeds derived from Recovery
Events received by the Parent Borrower and its Subsidiaries to the extent that
such reinvestment is permitted under the Credit Documents.

 

“Consolidated EBITDA” shall mean, for any period, without duplication, the sum
of (a) Consolidated Net Income for such period, plus (b) an amount that, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) Consolidated Interest Expense, (ii) total federal, state, local and foreign
income, value added and similar taxes and

 

 

7

--------------------------------------------------------------------------------


 

(iii) depreciation, amortization expense and other non-cash charges (except to
the extent such non-cash charges are reserves for future cash charges), plus
(c) Permitted Acquisition EBITDA for such period, minus (d) non-cash charges for
such period to the extent such non-cash charges increased Consolidated Net
Income, all as determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period without duplication,
all interest expense of the Parent Borrower and its Subsidiaries on a
consolidated basis (including, without limitation, the interest component under
Capital Leases, but excluding any amortization of fees paid to the Lenders in
connection with this Agreement), as determined in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period without duplication, net
income (excluding extraordinary items) after taxes for such period of the Parent
Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

 

“Continuing Directors” shall mean during any period of 24 consecutive months
commencing after the Closing Date, individuals who at the beginning of such 24
month period were directors of the Parent Borrower (together with any new
director whose election by the Parent Borrower’s board of directors or whose
nomination for election by the Parent Borrower’s shareholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16.

 

                “Copyrights” shall mean all copyrights (other than copyrights of
de minimus value) of the Parent Borrower and its Subsidiaries in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise, including, without limitation, any thereof referred to in Schedule
3.16 and all renewals thereof.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit and any other LOC Documents, any Assignment and
Assumption, the Security Documents and all other agreements, documents,
certificates and

 

 

8

--------------------------------------------------------------------------------


 

instruments delivered to the Administrative Agent or any Lender by any Borrower
in connection herewith or therewith (other than any agreement, document,
certificate or instrument related to a Bank Product).

 

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Borrower or any of its Subsidiaries (excluding, for purposes hereof, any
Indebtedness of any Borrower or any of its Subsidiaries permitted to be incurred
pursuant to Section 6.1 hereof).

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement,
including the funding of a Participation Interest in accordance with the terms
hereof and such default remains uncured, (b) has failed to pay to the
Administrative Agent or any Lender when due an amount owed by such Lender
pursuant to the terms of this Agreement, or (c) has been deemed insolvent or has
become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Departing Lenders” shall mean those lenders that are parties to the Existing
Credit Agreement, but are not parties to this Agreement as of the Closing Date.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Parent Borrower as the office of such Lender at which Alternate Base Rate Loans
of such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“EBITDA” shall mean, with respect to any Person for any period of determination,
without duplication, the sum of (a) net income of such Person for such period,
plus (b) an amount that, in the determination of net income of such Person for
such period, has been deducted for (i) interest expense, (ii) total federal,
state, local and foreign income, value added and similar taxes and
(iii) depreciation, amortization expense and other non-cash charges (except to
the extent such non-cash charges are reserves for future cash charges), all as
determined in accordance with GAAP.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless an Event of Default
has occurred and is continuing and so long as the

 

 

9

--------------------------------------------------------------------------------


 

primary syndication of the Loans has been completed as determined by Wachovia,
the Parent Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Borrower or any of the Borrowers’ Affiliates or Subsidiaries.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Issuance” shall mean any issuance by any Borrower or any Subsidiary to
any Person that is not a Borrower of (a) shares of its Capital Stock, (b) any
shares of its Capital Stock pursuant to the exercise of options or warrants or
(c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity.  The term “Equity Issuance” shall not include (i) any
shares of its Capital Stock issued in connection with the exercise of stock
options held by current or former directors, officers or employees of the
Borrowers, (ii) any Asset Disposition, (iii) any shares of its Capital Stock
issued as consideration for Permitted Acquisitions or (iv) any Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) that is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including without limitation any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrowers hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a

 

 

10

--------------------------------------------------------------------------------


 

result of a Change in Law) to comply with Section 2.17, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Existing Credit Documents” shall mean the “Credit Documents” as defined in the
Existing Credit Agreement.

 

                “Existing Letters of Credit” shall mean the letters of credit
described by date of issuance, amount, purpose and the date of expiry on
Schedule 1.1-4 hereto.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance of, or participation in, a Letter of Credit or
Swingline Loan by such Lender.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated January 2, 2008 addressed to
the Parent Borrower from Wachovia and Wachovia Capital Markets, LLC, as amended,
modified or otherwise supplemented.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to the Parent Borrower
and its Subsidiaries on a consolidated basis for the twelve month period ending
on the last day of any fiscal quarter of the Parent Borrower, the ratio of
(a) Consolidated EBITDA for such period minus Consolidated Capital Expenditures
for such period to (b) the sum of Consolidated Interest Expense paid or payable
in cash for such period plus Scheduled Funded Debt Payments for such period plus
federal, state, local and foreign income, value added and similar taxes paid or
payable in cash during such period.

 

“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Fee” shall have the meaning set forth in Section 2.6(b).

 

 

 

11

--------------------------------------------------------------------------------

 


 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) earnout obligations of such Person to the extent
required to be shown on a balance sheet in accordance with GAAP and all other
obligations of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) that would appear as liabilities on a balance sheet of such
Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(g) all preferred Capital Stock issued by such Person and that by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (h) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(i) obligations of such Person under non-compete agreements, (j) all obligations
of such Person under Hedging Agreements, excluding any portion thereof that
would be accounted for as interest expense under GAAP, (k) all Indebtedness of
others of the type described in clauses (a) through (j) hereof secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; provided that the amount of such
Indebtedness shall be deemed equal to the lesser of (i) the aggregate amount of
such Indebtedness and (ii) the fair market value of the property of such Person
that secures such Indebtedness, (l) all Guaranty Obligations of such Person with
respect to Indebtedness of another Person of the type described in clauses
(a) through (j) hereof, and (m) all Indebtedness of the type described in
clauses (a) through (j) hereof of any partnership or unincorporated joint
venture (to the extent such Person is liable therefor) in which such Person is a
general partner or a joint venturer; provided, however, that Funded Debt shall
not include Indebtedness among the Borrowers to the extent such Indebtedness
would be eliminated on a consolidated basis.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.18.

 

 

12

--------------------------------------------------------------------------------


 

 

“Government Contract” shall mean any contract entered into between any Borrower
or any of its Subsidiaries and the government of the United States of America,
or any department, agency, public corporation, or other instrumentality or agent
thereof or any state government or any department, agency or instrumentality or
agent thereof.

 

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Incremental Facility” shall have the meaning set forth in Section 2.5.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) earnout

 

 

13

--------------------------------------------------------------------------------


 

obligations of such Person to the extent required to be shown on a balance sheet
in accordance with GAAP and all other obligations of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person that would appear as liabilities on a balance sheet of
such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that the
amount of such Indebtedness shall be deemed equal to the lesser of (i) the
aggregate amount of such Indebtedness and (ii) the fair market value of the
property of such Person that secures such Indebtedness, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all Capital Lease Obligations of such Person,
(i) all obligations of such Person under Hedging Agreements, excluding any
portion thereof that would be accounted for as interest expense under GAAP,
(j) the maximum amount of all letters of credit issued or bankers’ acceptances
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (k) all preferred Capital Stock
issued by such Person and that by the terms thereof could be (at the request of
the holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (l) the principal balance outstanding under
any synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (m) the Indebtedness of any
partnership or unincorporated joint venture (to the extent such Person is liable
therefor) in which such Person is a general partner or a joint venturer and
(n) obligations of such Person under non-compete agreements.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Intellectual Property” shall mean all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

 

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Percentage”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBOR Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a

 

 

14

--------------------------------------------------------------------------------


 

mandatory prepayment required pursuant to Section 2.8(b), the date on which such
mandatory prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three, six or twelve months thereafter, subject to availability
to all applicable Lenders, as selected by the Parent Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three, six or twelve months thereafter, subject to the
availability to all applicable Lenders, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(i)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)          if the Parent Borrower shall fail to give notice as provided
above, the Parent Borrower shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan;

 

(iv)          no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date;

 

(v)           with regard to the Term Loan or an Additional Term Loan, no
Interest Period shall extend beyond any principal amortization payment date
unless the portion of the Term Loan or such Additional Term Loan, as applicable,
consisting of Alternate Base Rate Loans together with the portion of the Term
Loan or such Additional Term Loan, as applicable, consisting of LIBOR Rate Loans
with Interest Periods expiring prior to or concurrently with the date such
principal amortization payment date is due, is at least equal to the amount of
such principal amortization payment due on such date; and

 

 

 

15

--------------------------------------------------------------------------------


 

(vi)          no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

 

“Investment” shall mean all investments, in cash or by delivery of property,
made directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan advance, capital contribution or otherwise.

 

“Issuing Lender” shall mean Wachovia and any successor issuing lender.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit 5.10, executed and delivered by an Additional Borrower in accordance
with the provisions of Section 5.10.

 

“Lender” several banks and other financial institutions as may from time to time
become parties to this Agreement, including the Swingline Lender and the Issuing
Lender.

 

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, Revolving Commitment Percentage and/or Term
Loan Commitment Percentage.

 

“Lender Consent” shall mean any lender consent delivered by a Lender on the
Closing Date in the form of Exhibit 4.1-2.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

 

“Letters of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letter of Credit, in
each case as such letter of credit may be amended, modified, extended, renewed
or replaced from time to time.

 

“Leverage Ratio” shall mean, with respect to the Parent Borrower and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Parent Borrower, the ratio of (a) Funded
Debt of the Parent Borrower and its Subsidiaries on a consolidated basis on the
last day of such period to (b) Consolidated EBITDA for such period.

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen

 

 

16

--------------------------------------------------------------------------------


 

LIBOR 01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.  If for any reason such rate is not available, then “LIBOR”
shall mean the rate per annum at which, as determined by the Administrative
Agent, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Parent Borrower as the office of such Lender at which the LIBOR Rate Loans of
such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

 

LIBOR Rate =

LIBOR

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan, the Term Loan, a Swingline Loan and/or an
Additional Loan as appropriate; and “Loans” shall mean, collectively, the
Revolving Loans, the Term Loan, the Swingline Loans and the Additional Loans.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit in an amount up to the LOC Committed Amount and with respect
to each Revolving Lender, the commitment of such Revolving Lender to purchase
Participation Interests in the Letters of Credit based on such Revolving
Lender’s Revolving Commitment Percentage as specified in the Lender Commitment
Letter or in the register, or in the applicable Assignment and Assumption, as
such amount may be reduced from time to time in accordance with the provisions
hereof.

 

 

 

17

--------------------------------------------------------------------------------


 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any Collateral for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
that is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“LOGTEC” shall mean LOGTEC, Inc., an Ohio corporation.

 

“LOGTEC Acquisition” shall mean the acquisition of LOGTEC pursuant to the LOGTEC
Acquisition Documents.

 

“LOGTEC Acquisition Documents” shall mean the LOGTEC Stock Purchase Agreement
and each other agreement executed and delivered to the stockholders of LOGTEC by
the Borrowers in connection with the consummation of the LOGTEC Acquisition,
each as amended, modified or supplemented.

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Parent Borrower and
its Subsidiaries taken as a whole, (b) the ability of any Borrower to perform
its obligations, when such obligations are required to be performed, under this
Agreement, any of the Notes or any other Credit Document or (c) the validity or
enforceability of this Agreement, any of the Notes or any of the other Credit
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder or the perfection or priority of any Lien in favor of
the Administrative Agent.

 

“Material Contract” shall mean (a) any material partnership or joint venture
agreement to which any Borrower or any of its Subsidiaries is a party (other
than normal subcontracts in the ordinary course of business), (b) any Material
Government Contract, (c) any contract, agreement, permit or license, written or
oral, of any Borrower or any of its Subsidiaries involving monetary liability of
or to any such Person in an amount in excess of $10,000,000 per annum and
(d) any other contract, agreement, permit or license, written or oral, of any
Borrower or any of its Subsidiaries as to which the breach, nonperformance,
cancellation or failure to renew (to the extent renewable by its terms) by any
party thereto could reasonably be expected to have a Material Adverse Effect.

 

 

 

18

--------------------------------------------------------------------------------


 

“Material Government Contract” shall mean a Government Contract with a remaining
term in excess of six (6) months pursuant to which the aggregate value of goods
or services to be provided thereunder exceeds $10,000,000 over the remaining
term of such contract.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean (a) the Revolving Commitment Termination Date with
respect to Revolving Loans, Swingline Loans and Letters of Credit and (b) the
Term Loan Maturity Date with respect to Term Loans.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instrument” shall mean any mortgage, deed of trust, deed to secure
debt or assignment of leases and rents executed by a Borrower in favor of the
Administrative Agent, for the benefit of the Secured Parties, as the same may be
amended, extended, modified, restated, replaced or supplemented from time to
time.

 

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a Title Company in such amount as
reasonably approved by the Administrative Agent, assuring the Administrative
Agent that such Mortgage Instrument creates a valid and enforceable first
priority mortgage lien on the applicable Mortgaged Property, free and clear of
all defects and encumbrances except Permitted Liens, which Mortgage Policy shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall provide for affirmative insurance and such reinsurance as the
Administrative Agent may reasonably request.

 

“Mortgaged Property” shall mean any owned or leased real property of a Borrower
with respect to which such Borrower executes a Mortgage Instrument in favor of
the Administrative Agent, as listed on Schedule 4.1-2.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Borrower or any Subsidiary in respect of any Asset Disposition or Debt Issuance,
net of (a) direct costs (including, without limitation, reasonable legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof; it being understood that “Net Cash
Proceeds” shall include, without limitation, any net cash received upon the sale
or other disposition of any non-cash consideration received by any Borrower or
any Subsidiary in any Asset Disposition or Debt Issuance.

 

“Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and/or the
Term Notes, collectively, separately or individually, as appropriate.

 

 

 

19

--------------------------------------------------------------------------------


 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate, in substantially the form of the
notice of borrowing attached hereto as Exhibit 2.1(b)(i).

 

“Notice of Conversion” shall mean the written notice of continuation or
conversion as referenced and defined in Section 2.10.

 

“Obligations” shall mean, collectively, Loans and LOC Obligations and all other
obligations of the Borrowers to the Administrative Agent and the Lenders under
the Credit Documents.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Parent Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

 

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3 and in Swingline
Loans as provided in Section 2.4.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16.

 

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16, and
(b) all applications for letters patent of the United States or any other
country, now existing or hereafter arising, and all provisionals, divisions,
continuations and continuations-in-part and substitutes thereof, including,
without limitation, any thereof referred to in Schedule 3.16.

 

 

 

20

--------------------------------------------------------------------------------


 

“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Borrower of some or all of the assets or all or substantially
all of the Capital Stock of a Person or any division, line of business or other
business unit of a Person (such Person or such division, line of business or
other business unit of such Person referred to herein as the “Target”), in each
case that is a type of business (or assets used in a type of business) permitted
to be engaged in by the Borrowers and their Subsidiaries pursuant to Section 6.3
hereof, so long as (a) no Default or Event of Default shall then exist or will
exist after giving effect thereto, (b) the Borrowers shall deliver a certificate
to be reasonably satisfactory to the Administrative Agent that the Borrowers
will be in compliance on a Pro Forma Basis with all of the terms and provisions
of the financial covenants set forth in Section 5.9, (c) the Administrative
Agent, on behalf of the Lenders, shall have received (or shall receive in
connection with the closing of such acquisition) a first priority perfected
security interest in all property (including, without limitation, Capital
Stock), subject to Permitted Liens, acquired with respect to the Target and the
Target, if a Person, shall have become a Borrower under the Credit Documents
pursuant to Section 5.10, (d) the Target has EBITDA for the twelve month period
ending as of the most recent fiscal quarter end prior to the acquisition date in
an amount greater than $0, (e) such acquisition is not a “hostile” acquisition
and has been approved by the Board of Directors and/or shareholders of the
applicable Borrower and the Target, (f) after giving effect to such acquisition,
there shall be at least $15,000,000 of aggregate liquidity between (A) the
borrowing availability under the Revolving Committed Amount and (B) cash on the
balance sheet of the Borrowers not subject to a reserve or other restriction,
(g) the aggregate consideration (including, without limitation, equity
consideration, earn outs or deferred compensation or non-competition
arrangements and the amount of Indebtedness and other liabilities incurred or
assumed by the Borrowers and their Subsidiaries) paid by the Borrowers and their
Subsidiaries in connection with any single acquisition shall not exceed
$100,000,000 and (h) the Administrative Agent and the Lenders shall have
received the notice and information required by Section 5.2(g).

 

“Permitted Acquisition EBITDA” shall mean, for purposes of determining
Consolidated EBITDA for any period prior to (a) the LOGTEC Acquisition or (b) a
Permitted Acquisition, the sum of (i) EBITDA of (A) the Target or Targets
acquired in such acquisition for such period or (B) LOGTEC for such period, in
each case, as applicable and as approved by the Administrative Agent in its
reasonable discretion plus (ii) all adjustments to such EBITDA permitted
pursuant to Regulation S-X, as determined by the Administrative Agent and, if
such adjustments exceed 25% of such EBITDA, the Required Lenders, in each case
in its or their reasonable discretion.

 

“Permitted Acquisition Subordinated Indebtedness” shall mean all Indebtedness
set forth in Section 6.1(h).

 

 

 

21

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean:

 

(a)           cash and Cash Equivalents;

 

(b)           receivables owing to any Borrower or any of its Subsidiaries and
advances to suppliers, in each case if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms or otherwise reasonably determined to be appropriate in the business
judgment of the Borrowers;

 

(c)           investments or loans (pursuant to Section 6.1(d)) made by a
Borrower in or to another Borrower that is a wholly-owned Subsidiary;

 

(d)           loans and advances to officers, directors and employees in an
aggregate amount not to exceed $1,500,000 at any time outstanding;

 

(e)           investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(f)            Hedging Agreements to the extent permitted hereunder;

 

(g)           non-cash consideration received in connection with sales of
property or assets permitted under Section 6.4(a); and

 

(h)           Permitted Acquisitions and investments assumed in connection with
Permitted Acquisitions.

 

“Permitted Liens” shall mean:

 

(a)           Liens created by or otherwise existing, under or in connection
with this Agreement or the other Credit Documents in favor of the Administrative
Agent for the ratable benefit of the Secured Parties;

 

(b)           purchase money Liens securing purchase money Indebtedness (and
refinancings thereof) and Liens arising in connection with Capital Leases (and
refinancings thereof), in each case to the extent permitted under
Section 6.1(c);

 

(c)           Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrowers or their Subsidiaries, as the case may be, in conformity with
GAAP (or, in the case of Subsidiaries with significant operations outside of the
United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of incorporation);

 

 

22

--------------------------------------------------------------------------------


 

(d)           Liens to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(e)           Liens existing on the Closing Date and set forth on Schedule
1.1-2; provided that (i) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Closing Date and (i) the principal amount of the Indebtedness secured by such
Liens shall not be increased, extended, renewed, refunded or refinanced other
than in accordance with the terms of Section 6.1(b);

 

(f)            any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property that secured the Lien so
extended, renewed or replaced (plus improvements on such property);

 

(g)           easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

(h)           Liens in favor of a landlord on leasehold improvements in leased
premises and statutory landlord Liens;

 

(i)            Liens on assets, the construction, improvement or acquisition of
which were financed with Indebtedness permitted to be assumed pursuant to
Section 6.1(h)(ii); provided that such Liens shall extend only to the assets
constructed, improved or acquired with the proceeds of such Indebtedness;

 

(j)            Liens in favor of a Bank Product Provider in connection with a
Bank Product; but only (i) to the extent such Liens are on the same collateral
as to which the Administrative Agent on behalf of the Lenders also has a Lien
and (ii) if such Bank Product Provider and the Lenders shall share pari passu in
the collateral subject to such Liens;

 

(k)           other Liens in addition to those permitted by the foregoing
clauses securing Indebtedness in an aggregate amount not to exceed $10,000,000.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan that is
covered by Title IV of ERISA and in respect of which any Borrower or a Commonly
Controlled Entity is

 

 

23

--------------------------------------------------------------------------------


 

(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” shall mean (a) the Second Amended and Restated Pledge
Agreement dated as of the Closing Date to be executed in favor of the
Administrative Agent by the Borrowers and (b) any other Pledge Agreement
executed by a Borrower to secure the Borrowers’ Obligations, in each case as
amended, modified, restated or supplemented from time to time.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period ending as of the most recent quarter end preceding the date
of such transaction.

 

“Pro Forma EBITDA” shall mean Consolidated EBITDA of the Parent Borrower and its
Subsidiaries for the twelve month period ended September 29, 2007, calculated on
a Pro Forma Basis.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by the Borrowers
or any of their Subsidiaries that results in the receipt by the Borrowers or any
of their Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason thereof.

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

“Regulation S-X” shall mean Regulation S-X of the Securities Act or any
successor regulation thereto.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, as of any date of determination, Lenders holding
in the aggregate greater than 50% of the sum of (a) (i) the Revolving
Commitments or (ii) if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and

 

 

24

--------------------------------------------------------------------------------


 

Participation Interests (including the Participation Interests of Wachovia, in
its capacity as a Lender, in any Letters of Credit and Swingline Loans) and
(b) the outstanding Term Loan and Additional Term Loans on such date of
determination; provided, however, that if any Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the determination of
Required Lenders, the Term Loan and Additional Term Loans owing to such
Defaulting Lender and such Defaulting Lender’s Revolving Commitment or, after
termination of the Revolving Commitments, the principal balance of the Revolving
Loans owing to such Defaulting Lender and such Defaulting Lender’s Participation
Interests.

 

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities; in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean, for any Borrower, any duly authorized officer
thereof and in which the Administrative Agent has an incumbency certificate
indicating such officer is a duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrowers or any of their Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrowers or any of their Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of the Borrowers or any of their Subsidiaries, now or hereafter
outstanding, (d) any payment or prepayment of principal or premium, if any, or
interest upon the redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to any Subordinated Debt (other than Subordinated
Debt between or among Borrowers or payments on Subordinated Debt permitted by
the Required Lenders), or (e) the payment by the Borrowers or any of their
Subsidiaries of any management or consulting fee to any Person or of any salary,
bonus or other form of compensation to any Person who is directly or indirectly
a significant partner, shareholder, owner or executive officer of any such
Person, to the extent such salary, bonus or other form of compensation is not
included in the corporate overhead of such Borrower or such Subsidiary.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Lender’s
Revolving Commitment Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Assignment and Assumption pursuant to which such
Lender became a Lender

 

 

25

--------------------------------------------------------------------------------


 

hereunder, or in the Register, as such percentage may be modified in connection
with any assignment made in accordance with the provisions of Section 9.6(c).

 

“Revolving Commitment Termination Date” shall mean five (5) years following the
Closing Date.

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1.

 

“Revolving Lender” shall mean, as of any date of determination, any Lender
holding a Revolving Commitment, a Revolving Loan or a Participation Interest on
such date.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers, if any, provided pursuant to Section 2.1(e) in favor of any of the
Revolving Lenders evidencing the Revolving Loan provided by any such Revolving
Lender pursuant to Section 2.1(a), individually or collectively, as appropriate,
as such promissory notes may be amended, modified, extended, restated, replaced,
or supplemented from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the Parent Borrower and its Subsidiaries, the sum of all scheduled payments of
principal on Funded Debt for the applicable period ending on the date of
determination (including the principal component of payments due on Capital
Leases during the applicable period ending on the date of determination).

 

                “Secured Hedging Agreement” shall mean any Hedging Agreement
between a Borrower and a Bank Product Provider, as amended, restated, amended
and restated, modified, supplemented or extended from time to time.

 

                “Secured Parties” shall mean the Lenders and the Bank Product
Providers.

 

                “Securities Act” shall mean the Securities Act of 1933, together
with any amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

 

26

--------------------------------------------------------------------------------


 

                “Securities Exchange Act” shall mean the Securities Exchange Act
of 1934, together with any amendment thereto or replacement thereof and any
rules or regulations promulgated thereunder.

 

“Security Agreements” shall mean (a) the Second Amended and Restated Security
Agreement dated as of the Closing Date given by the Borrowers to the
Administrative Agent for the ratable benefit of the Lenders and (b) any other
Security Agreement executed by a Borrower to secure the Borrowers’ Obligations,
in each case as amended, modified or supplemented from time to time in
accordance with its terms.

 

“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, Liens or security interests
to secure, inter alia, the Borrowers’ Obligations whether now or hereafter
executed and/or filed, each as may be amended from time to time in accordance
with the terms hereof, executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interests and
Liens arising thereunder, including, without limitation, UCC financing
statements.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of cash into Cash Equivalents or Cash Equivalents
into cash.

 

“Subordinated Debt” shall mean any Indebtedness incurred by any Borrower that by
its terms is specifically subordinated in right of payment to the prior payment
of the Borrowers’ Obligations on such other terms and conditions as are
satisfactory to the Required Lenders.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrowers.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase Participation Interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be adjusted from time to time in
accordance with the provisions hereof.

 

 

27

--------------------------------------------------------------------------------


 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

 

“Swingline Lender” shall mean Wachovia and any successor swingline lender.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.4(a).

 

“Swingline Note” shall mean the promissory note of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition.”

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loan” shall have the meaning set forth in Section 2.2(a).

 

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.

 

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter, or in the Assignment and Assumption, pursuant to which such
Lender became a Lender hereunder, or in the Register, as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 9.6.

 

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.2(a).

 

“Term Loan Lender” shall mean any, as of the date of any determination, Term
Loan Lender holding a Term Loan Commitment and/or a portion of the outstanding
Term Loan on such date.

 

“Term Loan Maturity Date” shall mean five (5) years following the Closing Date.

 

“Term Note” or “Term Notes” shall mean the promissory notes of the Borrowers, if
any, in favor of each of the Term Loan Lenders requesting such a note evidencing
the portion of the Term Loan provided pursuant to Section 2.2(d) by such Term
Loan Lender, individually or collectively, as appropriate, as such promissory
notes may be amended, modified, restated, supplemented, extended, renewed or
replaced from time to time.

 

 

28

--------------------------------------------------------------------------------


 

“Total Consideration” shall mean, with respect to any Permitted Acquisition,
total consideration paid or payable including, without limitation, cash, stock,
assumed debt and earnout obligations.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.

 

                “Trademarks” shall mean all trademarks, trade names, corporate
names, company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers (other than such items that are of de minimus value),
together with the goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and all renewals thereof including, without limitation, any
thereof referred to in Schedule 3.16.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

                “UCC” shall mean the North Carolina Uniform Commercial Code as
it may be revised from time to time; provided that if, and to the extent that,
the Uniform Commercial Code of a jurisdiction other than North Carolina governs
perfection, the effect of perfection or non-perfection, or the priority of a
security interest created under this Credit Agreement, then “UCC” shall refer to
the Uniform Commercial Code of such other jurisdiction to the extent applicable
to the perfection, the effect of perfection or non-perfection, or the priority
of such security interest.

 

                “Voting Stock” shall mean, with respect to any Person, Capital
Stock issued by such Person the holders of which are ordinarily, in the absence
of contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or permitted assigns.

 

“Works” shall mean all works that are subject to copyright protection pursuant
to Title 17 of the United States Code.

 

 

 

29

--------------------------------------------------------------------------------

 



 


SECTION 1.2             OTHER DEFINITIONAL PROVISIONS.


 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) all terms defined in this Agreement shall
have the defined meanings when used in any other Credit Document or any
certificate or other document made or delivered pursuant hereto.

 


SECTION 1.3             ACCOUNTING TERMS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent Borrower delivered to the
Lenders; provided that, if the Parent Borrower shall notify the Administrative
Agent that it wishes to amend any definition or provision incorporated in
Section 5.9 to eliminate the effect of any change in GAAP on the operation of
any such definition or provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders wish to amend any such definition or
provision for such purpose), then the Borrowers’ compliance with such provision
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such definition or provision is amended in a manner satisfactory to the
Parent Borrower and the Required Lenders.

 

The Parent Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

reasonable estimate of the effect on the financial statements on account of such
changes in application.

 

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall be given pro forma effect as if such
transaction had taken place as of the first day of such applicable test period.

 


SECTION 1.4             TIME REFERENCES.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


SECTION 1.5             EXECUTION OF DOCUMENTS.


 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

 


ARTICLE II

THE LOANS; AMOUNT AND TERMS


 


SECTION 2.1             REVOLVING LOANS.


 

(a)           Revolving Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, each Revolving Lender severally, but not
jointly, agrees to make revolving credit loans (“Revolving Loans”) to the
Borrowers from time to time in an aggregate principal amount of up to such
Revolving Lender’s Revolving Commitment Percentage of ONE HUNDRED AND FORTY
MILLION DOLLARS ($140,000,000) (as increased from time to time as provided in
Section 2.5 and as such aggregate amount may be reduced from time to time as
provided in Section 2.7, the “Revolving Committed Amount”) for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Revolving
Lender individually, the sum of such Revolving Lender’s  share of outstanding
Revolving Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans plus such Revolving Lender’s Revolving Commitment
Percentage of outstanding LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment, and (ii) with regard to the Lenders collectively,
the sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not exceed the Revolving Committed Amount. 
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Parent Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however,
Revolving Loans made on the Closing Date or on any of the three Business Days
following the Closing Date may only consist of Alternate Base Rate Loans unless
the Parent Borrower requests such Revolving Loans be made as LIBOR Rate Loans in
writing on the third Business Day prior to the Closing Date and delivers a
funding

 

 

 

 

31

--------------------------------------------------------------------------------


 

indemnity letter acceptable to the Administrative Agent on or prior to such
third Business Day.  LIBOR Rate Loans shall be made by each Revolving Lender at
its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.  The Parent Borrower may request a Revolving
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by facsimile) to the Administrative Agent not later than
11:00 a.m. on the date of the requested borrowing in the case of Alternate Base
Rate Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans.  Each such Notice of Borrowing shall
be irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) the applicable Borrower or
Borrowers with respect thereto and (E) whether the borrowing shall be comprised
of Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor.  If the Parent
Borrower shall fail to specify in any such Notice of Borrowing (1) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one month, or (2) the Type of
Revolving Loan requested, then such notice shall be deemed to be a request for
an Alternate Base Rate Loan hereunder.  The Administrative Agent shall give
notice to each Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Revolving Lender’s share thereof.

 

(ii)           Minimum Amounts.  Each Revolving Loan that is an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $250,000 and in integral
multiples of $50,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less).  Each Revolving Loan that is a LIBOR Rate Loan shall
be in a minimum aggregate amount of $500,000 and in integral multiples of
$250,000 in excess thereof.

 

(iii)          Advances.  Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 1:00 p.m. on the date
specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent by
crediting the account of the Parent Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

(c)           Repayment.  Subject to the terms of this Agreement, Revolving
Loans may be borrowed, repaid and reborrowed during the Commitment Period. The
principal amount of all

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

Revolving Loans shall be due and payable in full on the Maturity Date unless
accelerated in accordance with the terms of Section 7.2.

 

(d)           Interest.  Subject to the provisions of Section 2.9, Revolving
Loans shall bear interest as follows:

 

(i)            Alternate Base Rate Loans.  During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

 

(ii)           LIBOR Rate Loans.  During such periods as any Revolving Loans
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)           Revolving Notes; Covenant to Pay.  The Borrowers’ obligation to
pay each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(e).  The
Borrowers covenant and agree to pay the Revolving Loans in accordance with the
terms of this Agreement.

 


SECTION 2.2             TERM LOAN FACILITY.


 

(a)           Term Loan.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Term
Loan Lender severally, but not jointly, agrees to make available to the
Borrowers on the Closing Date such Term Loan Lender’s Term Loan Commitment
Percentage of a term loan in Dollars (the “Term Loan”) in the aggregate
principal amount of SIXTY MILLION DOLLARS ($60,000,000) (the “Term Loan
Committed Amount”) for the purposes set forth in Section 3.11.  The Term Loan
may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Parent Borrower may request; provided, however, the Term Loan
made on the Closing Date may consist of LIBOR Rate Loans if the Parent Borrower
requests such LIBOR Rate Loan in writing on the third Business Day prior to the
Closing Date and delivers a funding indemnity letter acceptable to the
Administrative Agent on or prior to such third Business Day.  Amounts repaid on
the Term Loan may not be reborrowed.

 

(b)           Repayment of Term Loan.  The principal amount of the Term Loan
shall be repaid in full on the Term Loan Maturity Date.

 

(c)           Interest on the Term Loan.  Subject to the provisions of
Section 2.9, the Term Loan shall bear interest as follows, unless accelerated
sooner pursuant to Section 7.2:

 

                (i)            Alternate Base Rate Loans.  During such periods
as the Term Loan shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall

 

 

33

--------------------------------------------------------------------------------


 

bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

 

                (ii)           LIBOR Rate Loans.  During such periods as the
Term Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the sum of the LIBOR Rate plus
the Applicable Percentage.

 

Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.

 

                (d)           Term Loan Notes; Covenant to Pay.  The Borrowers’
obligation to pay each Term Loan Lender shall be evidenced by this Agreement
and, upon such Term Loan Lender’s request, by a duly executed promissory note of
the Borrowers to such Term Loan Lender in substantially the form of
Exhibit 2.2(d).  The Borrowers covenant and agree to pay the Term Loan in
accordance with the terms of this Agreement.

 


                SECTION 2.3             LETTER OF CREDIT SUBFACILITY.


 

                (a)           Issuance.  Subject to the terms and conditions
hereof and of the LOC Documents, if any, and any other terms and conditions that
the Issuing Lender may reasonably require, during the Commitment Period the
Issuing Lender shall issue, and the Revolving Lenders shall participate in,
Letters of Credit for the account of the Borrowers from time to time upon
request by the Parent Borrower in a form acceptable to the Issuing Lender;
provided, however, that (i) the aggregate amount of LOC Obligations shall not at
any time exceed TEN MILLION DOLLARS ($10,000,000) (the “LOC Committed Amount”),
(ii) the sum of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the Revolving
Committed Amount, (iii) all Letters of Credit shall be denominated in Dollars
and (iv) Letters of Credit shall be issued for lawful corporate purposes and may
be issued as standby letters of credit, including in connection with workers’
compensation and other insurance programs.  Except as otherwise expressly agreed
upon by all the Lenders, no Letter of Credit shall have an original expiry date
more than one year from the date of issuance; provided, however, so long as no
Default or Event of Default has occurred and is continuing and subject to the
other terms and conditions to the issuance of Letters of Credit hereunder, the
expiry dates of Letters of Credit may be extended annually or periodically from
time to time on the request of the Parent Borrower or by operation of the terms
of the applicable Letter of Credit to a date not more than one year from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date that
is thirty (30) days prior to the Revolving Commitment Termination Date.  Each
Letter of Credit shall comply with the related LOC Documents; provided, however,
to the extent there is any discrepancy between a provision of any LOC Document
and a provision of this Agreement, the provision of this Agreement shall govern
the subject matter thereof.  The issuance and expiry date of each Letter of
Credit shall be a Business Day.  Wachovia shall be the Issuing Lender on all
Letters of Credit.  The Existing Letters of Credit shall, as of the Closing
Date, be deemed to have been issued pursuant hereto as “Letters of Credit.”  The
Borrowers’ reimbursement obligations in respect of each Existing Letter of
Credit, and each Revolving Lender’s participation obligations in connection
therewith, shall be governed by the terms of this Credit Agreement.

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

                (b)           Notice and Reports.  The request for the issuance
of a Letter of Credit shall be submitted by the Parent Borrower to the Issuing
Lender at least three (3) Business Days prior to the requested date of
issuance.  The Issuing Lender will promptly upon the request of any Revolving
Lender or the Administrative Agent provide to such Revolving Lender or to the
Administrative Agent for dissemination to the Revolving Lenders, as applicable,
a detailed report specifying the Letters of Credit that are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount and the expiry date as well as
any payments or expirations that may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit.  The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

 

                (c)           Participations.  Each Revolving Lender shall be
deemed to have purchased without recourse a risk participation from the Issuing
Lender in each Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Revolving
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its Revolving Commitment Percentage of the obligations arising under
such Letter of Credit; provided that any Person that becomes a Revolving Lender
after the Closing Date shall be deemed to have purchased a risk participation in
all outstanding Letters of Credit on the date it becomes a Revolving Lender
hereunder and any Letter of Credit issued on or after such date, in each case in
accordance with the foregoing terms.  Without limiting the scope and nature of
each Revolving Lender’s participation in any Letter of Credit, to the extent
that the Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Revolving Lender shall pay to the Issuing Lender its
Revolving Commitment Percentage of such unreimbursed drawing in same day funds
on the day of notification by the Issuing Lender of an unreimbursed drawing
pursuant to and in accordance with the provisions of subsection (d) hereof.  The
obligation of each Revolving Lender to so reimburse the Issuing Lender shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event.  Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrowers jointly and severally to reimburse the Issuing Lender under any Letter
of Credit, together with interest as hereinafter provided.

 

                (d)           Reimbursement.  In the event of any drawing under
any Letter of Credit, the Issuing Lender will promptly notify the Parent
Borrower and the Administrative Agent.  The Borrowers jointly and severally
shall reimburse the Issuing Lender on the day of drawing under any Letter of
Credit if notified prior to 3:00 p.m. on a Business Day or, if after 3:00 p.m.
on the following Business Day (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents.  If the Borrowers shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per annum rate equal to the ABR Default Rate for so long as such amount shall
be unreimbursed.  Unless the Borrowers shall immediately notify the Issuing
Lender and the Administrative Agent of their intent to otherwise reimburse the
Issuing Lender,

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

the Borrowers shall be deemed to have requested a Revolving Loan in the amount
of the drawing as provided in subsection (e) hereof, the proceeds of which will
be used to satisfy the reimbursement obligations.  The Borrowers’ reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment any Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of any Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Lender in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Revolving Commitment Percentage of
such unreimbursed drawing.  Such payment shall be made on the Business Day such
notice is received by such Revolving Lender from the Issuing Lender if such
notice is received at or before 2:00 p.m., otherwise such payment shall be made
at or before 12:00 Noon on the Business Day next succeeding the Business Day
such notice is received.  If such Revolving Lender does not pay such amount to
the Issuing Lender in full on the date such amount is due, such Revolving Lender
shall, on demand, pay to the Administrative Agent for the account of the Issuing
Lender interest on the unpaid amount during the period from the date such amount
is due until such Revolving Lender pays such amount to the Issuing Lender in
full at a rate per annum equal to, if paid within two (2) Business Days of the
date such amount is due, the Federal Funds Effective Rate and thereafter at a
rate equal to the Alternate Base Rate.  Each Revolving Lender’s obligation to
make such payment to the Issuing Lender, and the right of the Issuing Lender to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and without regard to the termination of this
Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the Borrowers’ Obligations hereunder and shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

                (e)           Repayment with Revolving Loans.  On any day on
which the Borrowers shall have requested, or been deemed to have requested, a
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Revolving Lenders that a Revolving
Loan has been requested or deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”)
shall be immediately made (without giving effect to any termination of the
Commitments pursuant to Section 7.2) pro rata based on each Revolving Lender’s
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2).  The proceeds of
such Mandatory LOC Borrowing shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations.  Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans on the day such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received, in each case notwithstanding (i) the amount of Mandatory LOC Borrowing
may not comply with the minimum amount (or integral amount in excess thereof)
for borrowings of Revolving Loans otherwise required hereunder, (ii) whether

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

any conditions specified in Section 4.2 are then satisfied, (iii) whether a
Default or an Event of Default then exists, (iv) failure of any such request or
deemed request for Revolving Loan to be made by the time otherwise required in
Section 2.1(b), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon.  In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each such Revolving Lender hereby agrees that it shall forthwith
fund (on the Business Day notice to fund is received by such Revolving Lender
from the Issuing Lender if such notice is received at or before 2:00 p.m.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the Business Day such notice is received) its Participation
Interests in the outstanding LOC Obligations (as adjusted for any payments
received from the Borrowers on or after such date and prior to such purchase);
provided, further, that in the event any Revolving Lender shall fail to fund its
Participation Interest on the date required above, then the amount of such
Revolving Lender’s unfunded Participation Interest therein shall bear interest
payable by such Revolving Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two (2) Business Days of such date, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

                (f)            Modification, Extension.  The issuance of any
supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

                (g)           ISP98.  Unless otherwise expressly agreed by the
Issuing Lender and the Parent Borrower, when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998,” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit.

 

                (h)           Conflict with LOC Documents.  In the event of any
conflict between this Agreement and any LOC Document (including any letter of
credit application and any LOC Documents relating to the Existing Letters of
Credit), this Agreement shall control.

 


                SECTION 2.4             SWINGLINE LOAN SUBFACILITY.


 

                (a)           Swingline Commitment.  During the Commitment
Period, subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, agrees to make certain revolving credit loans to the
Borrowers (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed FIVE MILLION DOLLARS
($5,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations shall not exceed the Revolving Committed Amount.  Swingline
Loans hereunder may be repaid and reborrowed in accordance with the provisions
hereof.

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

                (b)           Swingline Loan Borrowings.

 

(i)            Notice of Borrowing and Disbursement.  The Swingline Lender will
make Swingline Loans available to any Borrower on any Business Day upon delivery
of a Notice of Borrowing (or telephone notice promptly confirmed in writing by
delivery of a written Notice of Borrowing, which delivery may be by facsimile)
by the Borrower to the Administrative Agent not later than 1:00 P.M. on such
Business Day.  Swingline Loan borrowings hereunder shall be made in minimum
amounts of $100,000 and in integral amounts of $50,000 in excess thereof.  Such
borrowing will then be made available to the Borrower by the Swingline Lender by
3:00 P.M. on the date specified in the applicable Notice of Borrowing (by the
end of business Eastern Time on such date) by crediting the account of the
Borrower on the books of such office with the amount made available to the
Administrative Agent by the Swingline Lender and in like funds as received by
the Administrative Agent

 

(ii)           Repayment of Swingline Loans.  Each Swingline Loan borrowing
shall be due and payable on the earlier of (A) the seventh day after the date
upon which the aggregate amount of Swingline Loan borrowings exceeds $500,000
and (B) the Maturity Date.  The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Parent Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Revolving Loan
borrowing, in which case the Borrowers shall be deemed to have requested a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in the
amount of such Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (w) the Maturity Date, (x) the occurrence of any
Event of Default described in Section 7.1(e), (y) upon acceleration of the
Borrowers’ Obligations hereunder, whether on account of an Event of Default
described in Section 7.1(e) or any other Event of Default, and (z) the exercise
of remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Swingline
Borrowing”).  Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans on the Business Day notice to fund is received by such Revolving
Lender from the Swingline Lender if such notice is received at or before
2:00 p.m., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the Business Day such notice is received,
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such Mandatory
Swingline Borrowing, or (6) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Swingline Borrowing or contemporaneously therewith.  In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

forthwith purchase (on the Business Day notice to fund is received by such
Revolving Lender from the Issuing Lender if such notice is received at or before
2:00 p.m., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the Business Day such notice is received) from the
Swingline Lender such participations in the outstanding Swingline Loans (as
adjusted for any payments received from the Borrowers on or after such date and
prior to such purchase) as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (I) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (II) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Revolving Lender shall be required to
pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the date on which such
purchase is required hereunder to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date on which such purchase is required hereunder, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

                (c)           Interest on Swingline Loans.  Subject to the
provisions of Section 2.9, Swingline Loans shall bear interest at a per annum
rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans.  Interest on Swingline Loans
shall be payable in arrears on each Interest Payment Date.

 

                (d)           Swingline Note; Covenant to Pay.  The Swingline
Loans shall be evidenced by this Agreement and, upon request of the Swingline
Lender, by a duly executed promissory note of the Borrowers in favor of the
Swingline Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Exhibit 2.4(d).  The Borrowers covenant and agree
to pay the Swingline Loans in accordance with the terms of this Agreement.

 


                SECTION 2.5             INCREMENTAL FACILITY.


 

                Subject to the terms and conditions set forth herein, the
Borrowers shall have the right, at any time up to three (3) years after the
Closing Date, to incur additional Indebtedness under this Credit Agreement in
the form of one or more increases to the Revolving Committed Amount and/or
additional term loan facilities (each an “Incremental Facility”) in an aggregate
amount of up to $100,000,000.  The following terms and conditions shall apply to
each Incremental Facility:

 

(a)           the loans made under any such Incremental Facility (each an
“Additional Loan”) shall constitute Borrowers’ Obligations and will be secured
and guaranteed with the other Loans on a pari passu basis;

 

(b)           the weighted average life and final maturity applicable to any
such Incremental Facility shall be determined at the time such Incremental
Facility is made available; provided that (i) if such Additional Loan is a Term
Loan (an “Additional Term Loan”) (A) such

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Incremental Facility shall mature no earlier than the Term Loan Maturity Date
and (B) the weighted average life to maturity of the Incremental Facility shall
be longer than or substantially similar to the weighted average life to maturity
of the Term Loan and (ii) if such Incremental Facility is used to increase the
Revolving Committed Amount, such Incremental Facility shall mature no earlier
than the Revolving Commitment Termination Date;

 

(c)           should the interest rate margin on the then-current Term Loans or
Revolving Loans, as applicable, be less than the interest rate margin on any
Incremental Facility, the interest rate margin for the then-current Term Loans
and Revolving Loans, as applicable, will be increased and/or additional fees
will be paid to the existing Term Loan Lenders and/or Revolving Loan Lenders, as
applicable, such that the interest rate margin on the then-current Term Loans or
Revolving Loans will be 0.125% less than the interest rate margin on any
Incremental Facility (taking into account upfront fees payable to the Lenders
making any Incremental Facility);

 

(d)           any such Incremental Facility shall be entitled to the same voting
rights as the existing Loans and shall be entitled to receive proceeds of
prepayments on the same basis as the Term Loans or the Revolving Loans, as
applicable;

 

(e)           any such Incremental Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below;

 

(f)            the Borrowers may borrow up to three Incremental Facilities and
each Incremental Facility shall be in a minimum principal amount of $25,000,000;

 

(g)           the proceeds of any Additional Loan will be used to finance
capital expenditures and working capital and other general corporate purposes,
including Permitted Acquisitions;

 

(h)           the conditions to Extensions of Credit in Section 4.2 shall have
been satisfied; and

 

(i)            the Administrative Agent shall have received from the Borrower
updated financial projections and an officer’s certificate, in each case in form
and substance satisfactory to the Administrative Agent, demonstrating that,
after giving effect to any such Incremental Facility, the Borrower will be in
compliance with the financial covenants set forth in Section 5.9.

 

Participation in any such Incremental Facility hereunder shall be offered first
to each of the existing Lenders, but each such Lender shall have no obligation
to provide all or any portion of such Incremental Facility.  If the amount of
the Incremental Facility requested by the Borrower shall exceed the commitments
that the existing Lenders are willing to provide with respect to such
Incremental Facility, then the Borrower may invite other banks, financial
institutions and investment funds reasonably acceptable to the Administrative
Agent to join this Credit Agreement as Lenders hereunder for the portion of such
Incremental Facility not taken by existing Lenders; provided that such other
banks, financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent and the Borrower
may reasonably request.  The Administrative Agent is authorized to enter into,
on

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be reasonably necessary to incorporate the terms of any
new Incremental Facility therein.

 


                SECTION 2.6             FEES.


 

                (a)           Commitment Fee.  In consideration of the Revolving
Commitments, the Borrowers jointly and severally agree to pay to the
Administrative Agent, for the ratable benefit of the Revolving Lenders, during
the Commitment Period, a commitment fee (the “Commitment Fee”) in an amount
equal to the Applicable Percentage per annum on the average daily unused amount
of the Revolving Committed Amount.  For purposes of computation of the
Commitment Fee, LOC Obligations shall be considered usage of the Revolving
Committed Amount but Swingline Loans shall not be considered usage of the
Revolving Committed Amount.  The Commitment Fee shall be payable quarterly in
arrears on the 15th day following the last day of each calendar quarter for the
prior calendar quarter.

 

                (b)           Letter of Credit Fees.  In consideration of the
LOC Commitments, the Borrowers jointly and severally agree to pay to the Issuing
Lender, for the ratable benefit of the Revolving Lenders, a fee (the “Letter of
Credit Fee”) equal to the Applicable Percentage per annum on the average daily
maximum amount available to be drawn under each Letter of Credit from the date
of issuance to the date of expiration.  In addition to such Letter of Credit
Fee, the Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional fronting fee (the “Fronting Fee”) of
one-fourth of one percent (1/4%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it.  The
Issuing Lender shall promptly pay over to the Administrative Agent for the
ratable benefit of the Revolving Lenders (including the Issuing Lender in its
capacity as a Revolving Lender), the Letter of Credit Fee.  The Letter of Credit
Fee shall be payable quarterly in arrears on the 15th day following the last day
of each calendar quarter for such calendar quarter.

 

                (c)           Issuing Lender Fees.  In addition to the Letter of
Credit Fees payable pursuant to subsection (b) hereof, the Borrowers jointly and
severally shall pay to the Issuing Lender, for its own account without sharing
by the other Lenders, the reasonable and customary charges from time to time of
the Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the “Issuing Lender Fees”).

 

                (d)           Administrative Fee.  The Borrowers jointly and
severally agree to pay to the Administrative Agent the annual administrative fee
as described in the Fee Letter.

 


                SECTION 2.7             COMMITMENT REDUCTIONS.


 

                (a)           Voluntary Reductions.  The Borrowers shall have
the right to terminate or permanently reduce the unused portion of the Revolving
Committed Amount at any time or from time to time upon not less than three
(3) Business Days’ prior notice from the Parent Borrower to the Administrative
Agent (which shall notify the Lenders thereof as soon as practicable) of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction that shall be in a minimum amount
of $500,000 or a whole

 

 

 

 

41

--------------------------------------------------------------------------------


 

multiple of $250,000 in excess thereof and shall be irrevocable and effective
upon receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Loans made on the effective date thereof, the sum of the
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations would exceed the Revolving Committed Amount.

 

                (b)           Maturity Date.  The Revolving Commitment, the
Swingline Commitment and the LOC Commitment shall automatically terminate on the
Maturity Date.

 


                SECTION 2.8             PREPAYMENTS.


 

                (a)           Optional Prepayments.  The Borrowers shall have
the right to prepay Loans in whole or in part from time to time; provided,
however, that (i) each partial prepayment of an Alternate Base Rate Loan shall
be in a minimum principal amount of $250,000 and integral multiples of $50,000
in excess thereof; provided that each partial prepayment of a Swingline Loan
shall be in a minimum principal amount of $100,000 and integral multiples of
$50,000 in excess thereof; and (ii) each partial prepayment of a LIBOR Rate Loan
shall be in a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof.  The Parent Borrower shall give three Business Days’
irrevocable notice in the case of LIBOR Rate Loans and one Business Day’s
irrevocable notice in the case of Alternate Base Rate Loans to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  Each prepayment pursuant to this Section 2.8(a) shall be applied
to the outstanding Loans as the Parent Borrower may elect; provided, that
(i) any prepayment of the Term Loan shall be applied pro rata to the remaining
Term Loan amortization payments set forth in Section 2.2(b), (ii) any prepayment
of an Additional Term Loan shall be applied pro rata to the remaining
amortization payments (if any) of such Additional Term Loan and (iii) each
Lender shall receive its pro rata share (except with respect to prepayments of
Swingline Loans) of any such prepayment based on its Revolving Commitment
Percentage, Term Loan Commitment Percentage or Commitment Percentage with
respect to such Additional Loan, as applicable.  Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in the order of Interest Period
maturities as the Parent Borrower may elect.

 

                All prepayments under this Section 2.8(a) shall be subject to
Section 2.16, but otherwise without premium or penalty.  Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment.  Amounts prepaid on the Revolving Loans and the Swingline Loans may
be reborrowed in accordance with the terms hereof.  Amounts prepaid on the Term
Loan or an Additional Term Loan may not be reborrowed.

 

                (b)           Mandatory Prepayments.

 

                (i)            Revolving Committed Amount.  If at any time after
the Closing Date, the sum of the outstanding Revolving Loans plus outstanding
Swingline Loans plus

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

outstanding LOC Obligations shall exceed the Revolving Committed Amount, the
Borrowers immediately shall prepay the Swingline Loans and the Revolving Loans
in an amount sufficient to eliminate such excess (such prepayment to be applied
as set forth in clause (vi) below).

 

                (ii)           Asset Dispositions. Promptly following one or
more Asset Dispositions in excess of $1,000,000 in the aggregate in any fiscal
year (excluding for purposes hereof superfluous, obsolete or uneconomic property
and/or assets acquired in connection with any Permitted Acquisition, in an
aggregate amount not to exceed $10,000,000 during the term of this Agreement, to
the extent such property and/or assets are sold or disposed of within 270 days
after the consummation of such Permitted Acquisition), the Borrowers shall
prepay the Loans and/or cash collateralize the LOC Obligations (to the extent
required by clause (vi) below) in an aggregate amount equal to the Net Cash
Proceeds in excess of $1,000,000 derived from such Asset Dispositions (such
prepayment to be applied as set forth in clause (vi) below); provided, however,
that such Net Cash Proceeds shall not be required to be so applied to the extent
the Parent Borrower delivers to the Administrative Agent a certificate stating
that the Borrowers intend to use such Net Cash Proceeds to acquire fixed or
capital assets in replacement of the disposed assets within 180 days of the
receipt of such Net Cash Proceeds, it being expressly agreed that any Net Cash
Proceeds not so reinvested shall be applied to prepay the Loans and/or cash
collateralize the LOC Obligations (to the extent required by clause (vi) below)
immediately following the 180th day occurring after the receipt by a Borrower of
such Net Cash Proceeds (such prepayment to be applied as set forth in clause
(vi) below).

 

                (iii)          Debt Issuance.  Immediately upon receipt by any
Borrower or any of its Subsidiaries of proceeds from any Debt Issuance, the
Borrowers shall prepay the Loans and/or cash collateralize the LOC Obligations
(to the extent required by clause (vi) below) in an aggregate amount equal to
one hundred percent (100%) of the Net Cash Proceeds of such Debt Issuance to the
Lenders (such prepayment to be applied as set forth in clause (vi) below).

 

                (iv)          Recovery Event.  To the extent cash proceeds
received in connection with all Recovery Events in any fiscal year exceeds
$500,000 in the aggregate and are not used to acquire fixed or capital assets in
replacement of the assets subject to such Recovery Events within 180 days of the
receipt of such cash proceeds, immediately following the 180th day occurring
after the receipt of such cash proceeds, the Borrowers shall prepay the Loans
and/or cash collateralize the LOC Obligations (to the extent required by clause
(vi) below) in an aggregate amount equal to one hundred percent (100%) of such
cash proceeds (such prepayment to be applied as set forth in clause (vi) below).

 

                (v)           [Reserved]

 

                (vi)          Application of Mandatory Prepayments.  All amounts
required to be paid pursuant to this Section 2.8(b) shall be applied as follows:
(A) with respect to all amounts prepaid pursuant to Section 2.8(b)(i), (1) first
to the outstanding Swingline Loans (without any reduction in the Revolving
Commitments), (2) second to the outstanding

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

Revolving Loans (without any reduction in the Revolving Commitments) and
(3) third to a cash collateral account in respect of outstanding LOC
Obligations, (B) with respect to all amounts prepaid pursuant to Sections
2.8(b)(ii) through (v), (1) first, pro rata to any remaining Additional Term
Loan amortization payments or scheduled principal payments; provided, however,
promptly upon receipt of notice of such prepayment, one or more holders of any
Additional Term Loan may decline to accept a mandatory prepayment under
Section 2.8(b)(ii) through (v), in which case such declined payments shall be
allocated pro rata among the Additional Term Loans, if any, held by Lenders
accepting such prepayments until the Additional Term Loans, if any, of such
Lenders are paid in full, with any remaining amount of such prepayment applied
in accordance with clauses (B)(2), (3) and (4) below, (2) second to the
outstanding Swingline Loans (without a corresponding reduction in the Revolving
Commitments), (3) third to the outstanding Revolving Loans (without a
corresponding reduction in the Revolving Commitments) and (4) fourth to a cash
collateral account in respect of outstanding LOC Obligations if any Default or
Event of Default shall then exist; provided that if a Default or an Event of
Default shall then exist, any cash collateral remaining in such cash collateral
account at the time such Default or Event of Default is cured or waived shall be
applied as provided in clauses (B)(1) and (B)(2) above (with any remaining
amount paid over to the Parent Borrower).  Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in the order of Interest Period
maturities as the Parent Borrower may elect.  All prepayments under this
Section 2.8(b) shall be subject to Section 2.16 and be accompanied by interest
on the principal amount prepaid through the date of prepayment.

 

                (c)           Bank Product Obligations Unaffected.  Any
repayment or prepayment made pursuant to this Section 2.8 shall not affect the
Borrowers’ obligation to continue to make payments under any Bank Product, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Bank Product.

 


                SECTION 2.9             DEFAULT RATE AND PAYMENT DATES.


 

                Upon the occurrence, and during the continuance, of an Event of
Default, at the election of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand (and monthly, if demand is not made), at a per annum rate 2% greater than
the rate that would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then at the ABR Default
Rate).

 


                SECTION 2.10           CONVERSION AND CONTINUATION OPTIONS.


 

                (a)           The Borrowers may elect from time to time to
convert Alternate Base Rate Loans to LIBOR Rate Loans by the Parent Borrower
giving the Administrative Agent at least three Business Days’ prior irrevocable
written notice of such election.  In addition, subject to Section 2.16, the
Borrowers may elect from time to time to convert LIBOR Rate Loans to Alternate
Base Rate Loans by the Parent Borrower giving the Administrative Agent
irrevocable written notice by 11:00 a.m. on the proposed date of conversion.  A
form of Notice of Conversion/Continuation

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

is attached as Exhibit 2.10.  If the date upon which an Alternate Base Rate Loan
is to be converted to a LIBOR Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan.  If the
date upon which a LIBOR Rate Loan is to be converted to an Alternate Base Rate
Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan.  All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof.

 

                (b)           Any LIBOR Rate Loans may be continued as such upon
the expiration of an Interest Period with respect thereto by compliance by the
Borrowers with the notice provisions contained in Section 2.10(a); provided,
that no LIBOR Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, in which case such Loan shall be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto.  If the Parent Borrower shall
fail to give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall be automatically converted to Alternate Base Rate Loans at the end
of the applicable Interest Period with respect thereto.

 


                SECTION 2.11           COMPUTATION OF INTEREST AND FEES.


 

                (a)           Interest payable hereunder with respect to
Alternate Base Rate Loans based on the Prime Rate shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed.  All other fees, interest and all other amounts payable hereunder shall
be calculated on the basis of a 360 day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Parent Borrower and
the Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.

 

                (b)           Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Parent
Borrower, deliver to the Parent Borrower a statement showing the computations
used by the Administrative Agent in determining any interest rate.

 

(c)           It is the intent of the Lenders and the Borrowers to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Borrowers are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether

 

 

 

 

45

--------------------------------------------------------------------------------


 

written or oral.  In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Borrowers’
Obligations), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law.  If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
that is characterized as interest on the Loans under applicable law and that
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount that would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the Loans. 
The right to demand payment of the Loans or any other Indebtedness evidenced by
any of the Credit Documents does not include the right to receive any interest
that has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand.  All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 


                SECTION 2.12           PRO RATA TREATMENT AND PAYMENTS.


 

                (a)           Allocation of Payment Before Exercise of
Remedies.  Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Revolving
Commitment Percentages of the Lenders.  Subject to Section 2.12(b), each payment
(other than prepayments) of principal or interest under this Agreement or any
Note shall be applied, first, to any fees then due and owing by the Borrowers
pursuant to Section 2.6, second, to interest then due and owing hereunder and
under the Notes and, third, to principal then due and owing hereunder and under
the Notes.  Each optional prepayment of the principal of the Loans shall be
applied in accordance with Section 2.8(a) and each mandatory prepayment of the
principal of the Loans shall be applied in accordance with Section 2.8(b).  All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees (i) shall be made without defense, set-off or
counterclaim (except as provided in Section 2.18(b)), (ii) shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified in such Lender’s Administrative Questionnaire in
Dollars and in immediately available funds not later than 12:00 Noon on the date
when due and (iii) shall be distributed by the Administrative Agent ratably
among the Lenders entitled to receive such payments (except as to the portion of
the Letter of Credit retained by the Issuing Lender, the Fronting Fee and the
Issuing Lender Fees) promptly upon receipt of such payments by the
Administrative Agent in like funds as received.  If the Administrative Agent
does not distribute any such payment to a Lender (i) on the Business Day it
receives such payment (if such payment is received by the Administrative Agent
not later than

 

 

 

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

12:00 Noon) or (ii) on or before the next Business Day following the Business
Day it receives such payment (if such payment is received by the Administrative
Agent after 12:00 Noon), the Administrative Agent shall, on demand, pay to such
Lender interest on the amount not distributed during the period from the date
such amount was required to be distributed until such amount is distributed to
such Lender in full at a rate per annum equal to the Federal Funds Effective
Rate.  If any payment hereunder (other than payments on the LIBOR Rate Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

 

                (b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Credit Agreement to the
contrary, after the exercise of remedies (other than the invocation of default
interest pursuant to Section 2.9) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the  terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of the Borrowers’ Obligations or any other amounts outstanding
under any of the Credit Documents or in respect of the Collateral shall be paid
over or delivered as follows:

 

                                                                FIRST, to the
payment of all reasonable out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Security Documents;

 

                                                                SECOND, to the
payment of all reasonable out-of-pocket costs and expenses (including without
limitation, reasonable attorneys’ and consultants’ fees) of the Administrative
Agent and each of the Lenders in connection with enforcing its rights under the
Credit Documents or otherwise with respect to the Borrowers’ Obligations owing
to such Lender;

 

                THIRD, to the payment of all of the Borrowers’ Obligations
consisting of accrued fees and interest, including, with respect to any Bank
Product, any fees, premiums and scheduled periodic payments due under such Bank
Product and any interest accrued thereon;

 

FOURTH, to the payment of the outstanding principal amount of the Borrowers’
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and with respect to any Bank Product, any breakage, termination or
other payments due under such Bank Product and any interest accrued thereon;

 

 

 

 

 

 

47

--------------------------------------------------------------------------------


 

                                                                FIFTH, to all
other Borrowers’ Obligations and other obligations that shall have become due
and payable under the Credit Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FOURTH” above; and

 

                                                                SIXTH, to the
payment of the surplus, if any, to whoever may be lawfully entitled to receive
such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Secured Parties shall receive an amount
equal to its pro rata share (based on the proportion that the then outstanding
Loans and LOC Obligations held by such Lender or the outstanding obligations
payable to such Bank Product Provider bears to the aggregate then outstanding
Loans, LOC Obligations and obligations payable under all Bank Products) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH” and
“FIFTH” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “FOURTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in a cash collateral account and applied (A) first,
to reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FOURTH” and
“FIFTH” above in the manner provided in this Section 2.12(b).  Amounts
distributed with respect to any Bank Product Debt shall be the lesser of the
applicable Bank Product Amount last reported to the Administrative Agent or the
actual Bank Product Debt as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Bank Product Debt, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the applicable Bank
Product Provider.  In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the Bank Product Amount last reported to
it.

 


                SECTION 2.13           NON-RECEIPT OF FUNDS BY THE
ADMINISTRATIVE AGENT.


 

                (a)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received written notice from
a Lender prior to the proposed date of any Extension of Credit that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Extension of Credit, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with this Agreement and
may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
in accordance with the terms hereof, the Administrative Agent will promptly
notify the Parent Borrower, and the Borrowers shall immediately pay such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the Federal Funds Effective Rate and (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to

 

 

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

 

Alternate Base Rate Loans.  If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Extension of Credit to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Extension of
Credit.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

                (b)           Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Parent Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that any Borrower will not make such payment, the Administrative Agent
may assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.  A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under subsections (a) and (b) of this Section shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article IV are not satisfied or waived in accordance with the terms thereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to
Section 9.5(c) are several and not joint.  The failure of any Lender to make any
Loan, to fund any such participation or to make any such payment under
Section 9.5(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any

 

 

 

 

 

 

49

--------------------------------------------------------------------------------


 

Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 


                SECTION 2.14           INABILITY TO DETERMINE INTEREST RATE.


 

                Notwithstanding any other provision of this Agreement, if
(a) the Administrative Agent shall reasonably determine (which determination
shall be conclusive and binding absent manifest error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or (b) the
Required Lenders shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Parent Borrower has requested be outstanding as a LIBOR Tranche
during such Interest Period, the Administrative Agent shall forthwith give
telephone notice of such determination, confirmed in writing, to the Parent
Borrower, and the Lenders at least two Business Days prior to the first day of
such Interest Period.  Unless the Parent Borrower shall have notified the
Administrative Agent upon receipt of such telephone notice that they wish to
rescind or modify their request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall remain as or be converted into Alternate Base Rate
Loans.  Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

 


SECTION 2.15           YIELD PROTECTION.


 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.17 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Lender); or

 

(iii)          impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or

 

 

 

50

--------------------------------------------------------------------------------


 

maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Issuing Lender, the Borrowers will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Parent
Borrower shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, to the
extent that such Lender or the Issuing Lender fails to make a demand for such
compensation more than six (6) months after becoming aware of such Change in Law
giving arise to such increased costs or reductions.

 

(e)           Lender Efforts. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its lending office) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender to be material.

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 


 


SECTION 2.16           INDEMNITY.


 

The Borrowers hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrowers to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure by the Borrowers to accept a borrowing after the Borrowers have
given a notice in accordance with the terms hereof, (c) default by the Borrowers
in making any prepayment after the Borrowers have given a notice in accordance
with the terms hereof, and/or (d) the making by the Borrowers of a prepayment of
a Loan, or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate setting forth in reasonable detail as to any
additional amounts payable pursuant to this Section submitted by any Lender,
through the Administrative Agent, to the Parent Borrower (which certificate must
be delivered to the Administrative Agent within thirty days following such
default, prepayment or conversion) shall be conclusive in the absence of
manifest error.  The agreements in this Section shall survive termination of
this Agreement and payment of the Borrowers’ Obligations.

 


SECTION 2.17           TAXES.


 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or Issuing Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Parent Borrower by a Lender or the Issuing Lender (with a copy
to

 

 

 

52

--------------------------------------------------------------------------------


 

the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Parent Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Parent Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Parent Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

(f)            Foreign Lenders.  Without limiting the generality of the
foregoing, in the event that any Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Parent
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

 

 

 

 

 

 

53

--------------------------------------------------------------------------------


 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(g)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or the
Issuing Lender, agrees to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

(h)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its lending office) to avoid or to minimize any amounts which
might otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

 


SECTION 2.18           INDEMNIFICATION; NATURE OF ISSUING LENDER’S DUTIES.


 

(a)           In addition to its other obligations under Section 2.3, the
Borrowers hereby agree to protect, indemnify, pay and save the Issuing Lender
and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of the Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

 

(b)           As between the Borrowers, the Issuing Lender and each Lender, the
Borrowers shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof.  Neither the Issuing Lender nor any Lender
shall be responsible:  (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should

 

 

 

 

 

 

54

--------------------------------------------------------------------------------


 

in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

 

(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrowers.  It is the intention of the parties that
this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrowers, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender  and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

 

(d)           Nothing in this Section is intended to limit the reimbursement
obligation of the Borrowers contained in Section 2.3(d) hereof.  The obligations
of the Borrowers under this Section shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.

 

(e)           Notwithstanding anything to the contrary contained in this
Section, the Borrowers shall have no obligation to indemnify the Issuing Lender
or any Lender in respect of any liability incurred by the Issuing Lender or such
Lender arising out of the gross negligence or willful misconduct of the Issuing
Lender (including action not taken by the Issuing Lender or such Lender), as
determined by a court of competent jurisdiction or pursuant to arbitration.

 


SECTION 2.19           ILLEGALITY.


 

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank Eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Parent Borrower thereof, (b) the

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

commitment of such Lender hereunder to make LIBOR Rate Loans or continue LIBOR
Rate Loans as such shall forthwith be suspended until the Administrative Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Lender’s Loans then outstanding
as LIBOR Rate Loans, if any, shall be converted on the last day of the Interest
Period for such Loans or within such earlier period as required by law as
Alternate Base Rate Loans.  The Borrowers hereby agree to promptly pay any
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate (which certificate shall include a
description of the basis for the computation) as to any additional amounts
payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive in the absence of
manifest error.  Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

 


                SECTION 2.20           JOINT AND SEVERAL LIABILITY OF THE
BORROWERS.


 

(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.

 

(b)           Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all of the Borrowers’ Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction between them.

 

(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the obligations hereunder as and when due or
to perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will jointly and severally make such
payment with respect to, or perform, such obligation.

 

(d)           The obligations of each Borrower under the provisions of this
Section constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets whether now owned or
hereafter acquired;

 

(e)           The provisions of this Section are made for the benefit of the
Administrative Agent, the Lenders and their successors and assigns, and may be
enforced by them from time to time against any of the Borrowers as often as
occasion therefor may arise and without requirement on the

 

 

 

 

 

 

56

--------------------------------------------------------------------------------


 

part of the Lenders first to marshal any of its claims or to exercise any of its
rights against any other Borrower or to exhaust any remedies available to it
against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Borrowers’ Obligations hereunder or to elect any
other remedy.  The provisions of this Section shall remain in effect until all
of the Borrowers’ Obligations hereunder shall have been paid in full or
otherwise fully satisfied, and all of the Commitments and Credit Documents shall
have been terminated.  If at any time, any payment, or any part thereof, made in
respect of any of the Borrowers’ Obligations, is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
Section will forthwith be reinstated and in effect as though such payment had
not been made.

 

(f)            Notwithstanding any provision to the contrary contained herein or
in any of the other Credit Documents, to the extent the obligations of any
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).

 

(g)           Without in any way limiting the provisions of this Section, for
record-keeping purposes only, the Borrowers may allocate between themselves the
individual Loans made hereunder.

 


SECTION 2.21           REPLACEMENT OF LENDERS.


 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.15 or Section 2.16, or requires the Borrowers to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, Section 2.16 or Section 2.17, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.15 or Section 2.16, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such

 

 

 

 

 

57

--------------------------------------------------------------------------------


 

obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)            the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 9.6;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15 or Section 2.16) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or Section 2.16 or payments required to be made
pursuant to Section 2.17, such assignment is, at the time of such assignment,
reasonably likely to result in a reduction in such compensation or payments; and

 

(iv)          such assignment does not conflict with applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply and such Lender waives all rights for compensation under Sections
2.15, 2.16 or 2.17 for prior periods.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

                To induce the Lenders to enter into this Agreement and to make
the Extensions of Credit herein provided for, the Borrowers hereby represent and
warrant to the Administrative Agent and to each Lender that:

 


                SECTION 3.1             FINANCIAL CONDITION.


 

(a)           (i) The audited consolidated financial statements of the Parent
Borrower’s (including its Subsidiaries) historical results for their respective
fiscal years ended 2004, 2005 and 2006, (ii) a management prepared update of the
consolidated financial statements of the Parent Borrower’s (including its
Subsidiaries) financial results through the fiscal year ending 2007 and (iii) a
pro forma balance sheet of the Parent Borrower and its Subsidiaries for the most
recent quarter end that financial statements are available:

 

(A)          were prepared in accordance with GAAP (to the extent applicable)
consistently applied throughout the period covered thereby, except as otherwise
expressly

 

 

 

 

58

--------------------------------------------------------------------------------


 

noted therein, by an independent nationally recognized accounting firm (except
with respect to the unaudited financial statements and the pro forma balance
sheet);

 

(B)           fairly present the financial condition of the Parent Borrower and
its respective Subsidiaries as of the date or dates thereof (subject, in the
case of the unaudited financial statements, to normal year-end adjustments and,
in the case of the pro forma balance sheet referred to in subsection (v) above,
such information is true and correct in all material respects and has been
determined in good faith based upon reasonable assumptions) and results of
operations for the period covered thereby; and

 

(C)           show (with respect to non-annual financial information only, to
the extent required to be shown on a balance sheet prepared in accordance with
GAAP) all Indebtedness and other liabilities, direct or contingent, of the
Parent Borrower and its respective Subsidiaries as of the date thereof in
accordance with GAAP, including liabilities for taxes (provided that with
respect to the pro forma balance sheet referred to in subsection (v) above, such
information is true and correct in all material respects and has been determined
in good faith based upon reasonable assumptions) and as to the audited
consolidated financial statements, contingent obligations.

 

                (b)           Five (5) year projections of the Parent Borrower
and its Subsidiaries have been made available to the Lenders prior to the date
hereof and have been prepared in good faith based upon reasonable assumptions at
the time such budget and projections were made.

 


                SECTION 3.2             NO CHANGE.


 

                Since December 30, 2006 (and, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements) there has been no
development or event that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

 


                SECTION 3.3             CORPORATE EXISTENCE; COMPLIANCE WITH
LAW.


 

                Each of the Borrowers (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the requisite power and authority and the legal right to own and operate
all its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 

 

 

 

59

--------------------------------------------------------------------------------


 


                SECTION 3.4             CORPORATE POWER; AUTHORIZATION;
ENFORCEABLE OBLIGATIONS.


 

                Each of the Borrowers has full power and authority and the legal
right to execute, deliver and perform the Credit Documents to which it is party
and has taken all necessary limited liability company, partnership or corporate
action to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery or performance of any Credit Document by the Borrowers
(other than those that have been obtained) or with the validity or
enforceability of any Credit Document against the Borrowers (except such filings
as are necessary in connection with the perfection of the Liens created by such
Credit Documents).  Each Credit Document to which it is a party has been duly
executed and delivered on behalf of each of the Borrowers.  Each Credit Document
to which it is a party constitutes a legal, valid and binding obligation of each
of the Borrowers, enforceable against such Borrower in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 


                SECTION 3.5             COMPLIANCE WITH LAWS; NO CONFLICT; NO
DEFAULT.


 

                (a)           The execution, delivery and performance by each
Borrower of the Credit Documents to which such Borrower is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any approval or consent from any
Governmental Authority (other than such approvals or consents that have been
obtained or made and not subject to suspension, revocation or termination) or
violate any Requirement of Law relating to such Borrower, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws, articles of organization, operating agreement or other
organizational documents of such Borrower or any material indenture, agreement
or other instrument to which such Person is a party or by which any of its
properties may be bound or any approval or consent from any Governmental
Authority relating to such Person, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Credit
Documents.

 

                (b)           Each Borrower (i) (x) has all approvals, permits,
licenses and consents from all Governmental Authorities required by law for it
to conduct its business, each of which is in full force and effect, (y) each
such approval and consent is final and not subject to review on appeal and
(z) each such approval, permit, license and consent is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, and (ii) is in compliance with each rule and regulation
of each Governmental Authority applicable to it and in compliance with all other
Requirements of Law relating to it or any of its respective properties, in each
case except to the extent the failure to obtain or maintain such approval or
consent or failure to comply with such rules and regulations or Requirement of
Law could not reasonably be expected to have a Material Adverse Effect.

 

 

 

 

 

 

 

60

--------------------------------------------------------------------------------


 

                (c)           None of the Borrowers is in default under or with
respect to any of its Government Contracts or Material Contracts or under or
with respect to any of its other material Contractual Obligations, or any
judgment, order or decree to which it is a party, in any respect which could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 


                SECTION 3.6             NO MATERIAL LITIGATION.


 

                No litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Borrower or any of its
Subsidiaries, any such Person’s properties or revenues, or any Credit Document
is pending or, to the best knowledge of the Borrowers, threatened by or against
any Borrower or any of its Subsidiaries or against any of its or their
respective properties or revenues that has not been settled, dismissed, vacated,
discharged or terminated that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, and no judgments are outstanding
that could reasonably be expected to have a Material Adverse Effect.

 


                SECTION 3.7             INVESTMENT COMPANY ACT.


 

                No Borrower is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 


                SECTION 3.8             MARGIN REGULATIONS.


 

                No part of the proceeds of any Extension of Credit hereunder
will be used directly or indirectly for any purpose that violates, or that would
be inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect.  The Borrowers (a) are not engaged, principally or as one of their
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of such terms under Regulation U and (b) taken as a group do not own “margin
stock” except as identified in the financial statements referred to in
Section 3.1 and the aggregate value of all “margin stock” owned by the Borrowers
taken as a group does not exceed 25% of the value of their assets.

 


                SECTION 3.9             ERISA.


 

                Except as set forth in Schedule 3.9, neither a Reportable Event
nor an “accumulated funding deficiency” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Plan, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code, except to the extent that any such
occurrence or failure to comply could not reasonably be expected to have a
Material Adverse Effect.  No termination of a Single Employer Plan has occurred
resulting in any liability that has remained underfunded, and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period that could
reasonably be expected to have a Material Adverse Effect.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this

 

 

61

--------------------------------------------------------------------------------


 

representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that, as determined in
accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect.  Neither any Borrower, nor any of its Subsidiaries nor any Commonly
Controlled Entity is currently subject to any liability for a complete or
partial withdrawal from a Multiemployer Plan that could reasonably be expected
to have a Material Adverse Effect.

 


                SECTION 3.10           ENVIRONMENTAL MATTERS.


 

                Except as set forth in Schedule 3.10 which, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:

 

                (a)           The facilities and properties owned, leased or
operated by the Borrowers or any of their Subsidiaries (the “Properties”) do not
to the knowledge of the Borrowers contain any Materials of Environmental Concern
in amounts or concentrations that (i) constitute a material violation of, or
(ii) could give rise to material liability under, any Environmental Law.

 

                (b)           The Properties and all operations of the Borrowers
and their Subsidiaries at the Properties are in compliance, and have in the last
five years been in compliance, in all material respects with all applicable
Environmental Laws, and to the knowledge of the Borrowers there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrowers or any of their Subsidiaries (the “Business”).

 

                (c)           No Borrower nor any Subsidiary thereof has
received any written or actual notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Business, nor does any Borrower nor any Subsidiary thereof have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

                (d)           To the knowledge of the Borrowers, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location that could give rise
to any liability under any Environmental Law, nor, to the knowledge of the
Borrowers have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could give rise to any material liability to any Borrower or
the Lenders under, any applicable Environmental Law.

 

                (e)           No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Borrower or any
Subsidiary thereof, threatened, under any Environmental Law to which any
Borrower or any Subsidiary thereof is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 

                (f)            There has been no release or threat of release of
Materials of Environmental Concern at or from the Properties, or arising from or
related to the operations of any Borrower or any Subsidiary thereof in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to any liability
under Environmental Laws.

 


                SECTION 3.11           PURPOSE OF LOANS.


 

                The proceeds of the Extensions of Credit shall be used solely by
the Borrowers as follows:

 

                (a)           with respect to the Revolving Loans, the Term Loan
and Swingline Loans, to (i) finance Permitted Acquisitions, (ii) refinance
certain existing Indebtedness of the Borrowers, (iii) pay fees and expenses
owing to the Lenders and the Administrative Agent in connection with this
Agreement and (iv) provide for working capital, capital expenditures and other
general corporate purposes of the Borrowers; and

 

                (b)           the Letters of Credit shall be used only for or in
connection with appeal bonds, reimbursement obligations arising in connection
with leases, surety and reclamation bonds, reinsurance, domestic or
international trade transactions and obligations not otherwise aforementioned
relating to transactions entered into by the applicable account party in the
ordinary course of business.

 


                SECTION 3.12           SUBSIDIARIES.


 

                Set forth on Schedule 3.12 is a complete and accurate list of
all Subsidiaries of the Borrowers as of the Closing Date.  Information on the
attached Schedule includes state of incorporation or organization; the number of
authorized shares of each class of Capital Stock or other equity interests; the
number of outstanding shares of each class of Capital Stock or other equity
interests, the owner thereof and the percentage of such ownership; and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights.  The outstanding Capital Stock and
other equity interests of all such Subsidiaries is validly issued, fully paid
and non-assessable and is owned free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents). 
Promptly upon the formation or acquisition of a Subsidiary, Schedule 3.12 shall
be updated by the Parent Borrower by giving written notice thereof to the
Administrative Agent.

 

Section 3.13           Ownership; Insurance.


 

Each of the Borrowers is the owner of, and has good and marketable title to and
adequate insurance coverage for, all of its respective assets that, together
with assets leased or licensed by the Borrowers, represents all assets
individually or in the aggregate material to the conduct of the businesses of
the Borrowers taken as a whole, and none of such assets is subject to any Lien
other than Permitted Liens.  Each Borrower enjoys peaceful and undisturbed
possession under all of its material leases and all such leases are valid and
subsisting and in full force and effect.  The Borrowers have delivered complete
and accurate copies of all material leases in effect at the Closing Date to the
Administrative Agent.  The insurance coverage of the Borrowers and their

 

 

 

 

63

--------------------------------------------------------------------------------


 

Subsidiaries as of the Closing Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 3.13 and such insurance coverage
complies with the requirements set forth herein.

 


                SECTION 3.14           INDEBTEDNESS.


 

                Except as otherwise permitted under Section 6.1, the Borrowers
and their Subsidiaries have no Indebtedness.

 


                SECTION 3.15           TAXES.


 

                Each of the Borrowers and its Subsidiaries has filed, or caused
to be filed, all tax returns (federal, state, local and foreign) required to be
filed and paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) that are not
yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Borrowers is aware as of the Closing Date of
any proposed tax assessments against it or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

 


                SECTION 3.16           INTELLECTUAL PROPERTY.


 

                Each of the Borrowers and its Subsidiaries owns, or has the
legal right to use, all Intellectual Property, tradenames, technology, know-how
and processes necessary for each of them to conduct its business as currently
conducted.  Set forth on Schedule 3.16 is a list of all Intellectual Property
owned by the Borrowers and their Subsidiaries or that any Borrower or any of its
Subsidiaries has the right to use as of the Closing Date.  Each material item of
Intellectual Property of the Borrowers and their Subsidiaries is valid,
subsisting, unexpired, enforceable and has not been abandoned, except for any
Intellectual Property abandoned in accordance with the terms of
Section 5.13(d).  Except as provided on Schedule 3.16, as of the Closing Date
(a) no material item of Intellectual Property owned the Borrowers and their
Subsidiaries is the subject of any licensing or franchise agreement, other than
licenses created by operation of law under Government Contracts and (b) no claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does any Borrower or any of its Subsidiaries
know of any such claim, and, to the knowledge of any Borrower and its
Subsidiaries, the use of such Intellectual Property by any Borrower or any of
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

Section 3.17           Solvency.


 

Each of the Borrowers is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, and the fair saleable value of each Borrower’s
assets, measured on a going concern basis,

 

 

 

 

64

--------------------------------------------------------------------------------


 

exceeds all probable liabilities, including those to be incurred pursuant to
this Agreement.  None of the Borrowers (i) has unreasonably small capital in
relation to the business in which it is or proposes to be engaged or (ii) has
incurred, or believes that it will incur debts beyond its ability to pay such
debts as they become due.

 


                SECTION 3.18           INVESTMENTS.


 

                All Investments of each of the Borrowers and their Subsidiaries
are Permitted Investments.

 


                SECTION 3.19           LOCATION OF COLLATERAL.


 

                Set forth on Schedule 3.19(a) is a list of the Properties of the
Borrowers and their Subsidiaries with street address, county and state where
located, as of the Closing Date.  Set forth on Schedule 3.19(b) is a list of all
locations where any tangible personal property of the Borrowers and their
Subsidiaries is located, including county and state where located, as of the
Closing Date.  Set forth on Schedule 3.19(c) is the state of incorporation or
organization, the chief executive office, principal place of business, the
federal tax identification number and organization identification number of each
of the Borrowers as of the Closing Date.

 


                SECTION 3.20           NO BURDENSOME RESTRICTIONS.


 

                None of the Borrowers or any of its Subsidiaries is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 


                SECTION 3.21           BROKERS’ FEES.


 

                None of the Borrowers or any of its Subsidiaries have any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Agreement and the Fee Letter.

 


                SECTION 3.22           LABOR MATTERS.


 

                As of the Closing Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrowers or any
of their Subsidiaries, other than as set forth in Schedule 3.22 hereto, and none
of the Borrowers or any of its Subsidiaries (a) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years, other than as set forth in Schedule 3.22 hereto or (b) has knowledge of
any potential or pending strike, walkout or work stoppage.

 

 

 

 

 

 

 

65

--------------------------------------------------------------------------------


 


                SECTION 3.23           SECURITY DOCUMENTS.


 

                The Security Documents create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently (or will be, upon the filing of appropriate
financing statements and grants of security in Intellectual Property, the
execution of appropriate control agreements and the recordation of the
applicable Mortgage Instruments, in each case in favor of the Administrative
Agent on behalf of the Secured Parties) perfected security interests and Liens,
prior to all other Liens other than Permitted Liens.

 


                SECTION 3.24           ACCURACY AND COMPLETENESS OF INFORMATION.


 

                All factual information heretofore, contemporaneously or
hereafter furnished by or on behalf of any Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any other Credit Document, or any transaction contemplated
hereby or thereby, is or will be true and accurate in all material respects and
not incomplete by omitting to state any material fact necessary to make such
information not materially misleading.  There is no fact now known to any
Borrower or any of its Subsidiaries that has, or could reasonably be expected to
have, a Material Adverse Effect.

 


                SECTION 3.25           ABSENCE OF CERTAIN CHANGES OR EVENTS.


 

                As of the Closing Date, since December 30, 2006, except as set
forth on Schedule 3.25 or as permitted hereby, none of the Borrowers has
(a) issued any stock, bonds or other corporate securities, (b) borrowed any
amount or incurred any liabilities (absolute or contingent), other than in the
ordinary course of business, in excess of $1,000,000, (c) discharged or
satisfied any Lien or incurred or paid any obligation or liability (absolute or
contingent), other than in the ordinary course of business in excess of
$1,000,000, (d) declared or made any payment or distribution to stockholders or
purchased or redeemed any shares of its Capital Stock or other securities,
(e) mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible, (f) sold, assigned or transferred any of its tangible assets, or
canceled any debts or claims other than in the ordinary course of business,
(g) sold, assigned or transferred any Intellectual Property or other intangible
assets other than in the ordinary course of business, (h) suffered any losses of
property, or waived any rights of substantial value, (i) granted any bonuses
other than in the ordinary course of business or granted any extraordinary
salary increases, (j) entered into any transaction involving consideration in
excess of $2,000,000 except as otherwise contemplated hereby other than in the
ordinary course of business or (k) entered into any agreement or transaction, or
amended or terminated any agreement with any Affiliate.  To the knowledge of the
Borrowers, no material adverse change in the business, operations, property or
financial condition of the Borrowers, taken as a whole, is threatened or
reasonably likely to occur.

 


                SECTION 3.26           MATERIAL CONTRACTS.


 

                Schedule 3.26 sets forth a complete and accurate list of all
Material Contracts of the Borrowers and their Subsidiaries in effect as of the
Closing Date.  As of the Closing Date, other than as set forth in Schedule 3.26,
each such Material Contract is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance

 

 

 

 

66

--------------------------------------------------------------------------------


 

with the terms thereof and no Borrower or Subsidiary thereof has violated in any
material respect any such Material Contract.  The Borrowers have delivered to
the Administrative Agent for its review a correct and complete copy of each
written agreement listed in Schedule 3.26 (as amended to date) and a written
summary setting forth the terms and conditions of each oral agreement referred
to in such Schedule.  Schedules 3.26 shall be updated by the Borrowers within
thirty (30) days (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion) after the reasonable request
of the Administrative Agent.

 

Section 3.27           Directors; Capitalization.

 

Set forth on Schedule 3.27 is a list of the members of the Parent Borrower’s
board of directors as of the Closing Date.  As of the Closing Date the
capitalization of the Parent Borrower shall be as set forth on Schedule 3.27.

 

Section 3.28           Classification of Senior Indebtedness.

 

The Borrowers’ Obligations constitute “Senior Indebtedness” under and as defined
in any agreement governing any Subordinated Debt and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

 

Section 3.29           Foreign Assets Control Regulations, Etc.

 

Neither any Borrower nor any of its Subsidiaries is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.  Neither
any Borrower nor any or its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, as amended, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
(c) the Patriot Act.  None of the Borrowers (i) is a blocked person described in
section 1 of the Anti-Terrorism Order or (ii) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.

 

Section 3.30           Compliance with OFAC Rules and Regulations.

 

(a)           None of the Borrowers or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

 

(b)           None of the Borrowers or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

 

 

67

--------------------------------------------------------------------------------


 


 


SECTION 3.31           COMPLIANCE WITH FCPA.


 

Each of the Borrowers and their Subsidiaries is in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto.  None of the Borrowers or their Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Borrower or its
Subsidiary or to any other Person, in violation of the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq.

 


SECTION 3.32           REGULATION H.


 

No Mortgaged Property is a Flood Hazard Property.

 


ARTICLE IV


 


CONDITIONS PRECEDENT TO INITIAL CLOSING


 


                SECTION 4.1             CONDITIONS TO CLOSING AND INITIAL
EXTENSIONS OF CREDIT.


 

                This Agreement shall become effective upon the satisfaction of
the following conditions precedent (it being understood and agreed that delivery
by a Lender of an executed signature page to this Agreement shall constitute its
agreement that the conditions set forth in Section 4.1 have been satisfied):

 

(a)           Execution of Credit Agreement; Credit Documents and Lender
Consents.  The Administrative Agent shall have received (i) counterparts of this
Agreement, executed by a duly authorized officer of each party hereto, (ii) for
the account of each Revolving Lender requesting a promissory note, a Revolving
Note, (iii) for the account of each Term Loan Lender requesting a promissory
note, a Term Loan Note, (iv) for the account of the Swingline Lender requesting
a promissory note, a Swingline Note, (v) counterparts of the Security Agreement,
the Pledge Agreement and each Mortgage Instrument, in each case conforming to
the requirements of this Agreement and executed by duly authorized officers of
the Borrowers or other Person, as applicable, (vi) counterparts of any other
Credit Document, executed by the duly authorized officers of the parties thereto
and (vii) executed consents, in substantially the form of Exhibit 4.1-2, from
each Lender authorizing the Administrative Agent to enter this Credit Agreement
on their behalf.

 

(b)           Authority Documents.  The Administrative Agent shall have received
the following:

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

(i)            Articles of Incorporation/Charter Documents.  Certified copies of
the articles of incorporation or other charter documents, as applicable, of each
Borrower certified (A) by an officer of such Borrower (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

 

(ii)           Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Borrower approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer of such Borrower (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1-1 attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.

 

(iii)          Bylaws/Operating Agreement.  A copy of the bylaws or comparable
operating agreement of each Borrower certified by an officer of such Borrower
(pursuant to an officer’s certificate in substantially the form of Exhibit 4.1-1
attached hereto) as of the Closing Date to be true and correct and in force and
effect as of such date.

 

(iv)          Good Standing.  State issued certificates of good standing,
existence or its equivalent with respect to each Borrower certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect.

 

(v)           Incumbency.  An incumbency certificate of each Borrower certified
by an officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1-1 attached hereto) to be true and correct as of the Closing Date.

 

                (c)           Legal Opinions of Counsel.                The
Administrative Agent shall have received opinions of legal counsel (including
local counsel to the extent required by the Administrative Agent) for the
Borrowers, dated the Closing Date and addressed to the Administrative Agent and
the Lenders, which opinions shall provide, among other things, that the
execution and delivery of the Credit Documents will not result in a default
and/or otherwise conflict with any specified material agreements to which the
Borrowers are a party or to which their properties and/or assets are bound or
the organizational documents of any such Person, and which shall otherwise be in
form and substance reasonably acceptable to the Administrative Agent.

 

                (d)           Personal Property Collateral.  The Administrative
Agent shall have received, in form and substance reasonably satisfactory to the
Administrative Agent:

 

                (i)            (A) searches of UCC filings in the jurisdiction
of incorporation or formation, as applicable, of each Borrower and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in

 

 

 

 

 

69

--------------------------------------------------------------------------------


 

such jurisdictions and evidence that no Liens exist other than Permitted Liens
and (B) tax lien, judgment and pending litigation searches;

 

                (ii)           UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

                (iii)          searches of ownership of Intellectual Property in
the appropriate governmental offices and such patent/trademark/copyright filings
as requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

 

                (iv)          to the extent not previously delivered to the
Administrative Agent under the Existing Credit Agreement, all stock or
membership certificates, if any, evidencing the Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock or transfer powers attached thereto;

 

                (v)           to the extent not previously delivered to the
Administrative Agent under the Existing Credit Agreement, all instruments
(excluding checks) and chattel paper in the possession of any of the Borrowers
and their respective Subsidiaries, together with allonges or assignments as may
be necessary or appropriate to perfect the Administrative Agent’s security
interest in such instruments and chattel paper;

 

                (vi)          with respect to any Collateral held by a
warehouseman or a bailee, such estoppel letter, consent and waiver from such
warehousemen or bailee as may be reasonably required by the Administrative
Agent;

 

                (vii)         in the case of any warehouse, plant or other real
property material to the business of the Borrowers and their respective
Subsidiaries that is leased by any such Person, such estoppel letters, consents
and waivers from the landlords on such real property as may be required by the
Administrative Agent;

 

                (viii)        with respect to the deposit accounts and
securities accounts of the Borrowers and their respective Subsidiaries, such
control agreements as may be required by the Administrative Agent;

 

                (ix)           with respect to any Material Contract (other than
any Government Contract), such collateral assignment and consent to collateral
assignment as may be required by the Administrative Agent; and

 

                (x)            such other duly executed agreements or consents
as are necessary, in the Administrative Agent’s reasonable discretion, to
perfect the Administrative Agent’s security interest in the Collateral.

 

                (e)           Real Property Collateral.  The Administrative
Agent shall have received, in form and substance satisfactory to the Agents:

 

 

 

 

70

--------------------------------------------------------------------------------


 

                (i)            fully executed and notarized Mortgage Instruments
encumbering the fee interest in the properties listed in Schedule 4.1-2 as
properties owned by the Borrowers and their respective Subsidiaries and, to the
extent required by the Administrative Agent, the leasehold interest in the
properties listed in Schedule 4.1-2 as Mortgaged Properties;

 

                (ii)           a title report in respect of each of the
Mortgaged Properties;

 

                (iii)          a Mortgage Policy with respect to each of the
Mortgaged Properties listed in Schedule 4.1-2 ;

 

                (iv)          evidence as to (A) whether any Mortgaged Property
is a Flood Hazard Property and (B) if any Mortgaged Property is a Flood Hazard
Property, (1) whether the community in which such Mortgaged Property is located
is participating in the National Flood Insurance Program, (2) the applicable
Borrower’s written acknowledgment of receipt of written notification from the
Administrative Agent (y) as to the fact that such Mortgaged Property is a Flood
Hazard Property and (z) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (3) copies of insurance policies or certificates of insurance of the
Borrowers and their respective Subsidiaries evidencing flood insurance
reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders;

 

                (v)           maps or plats of an as-built survey of (A) the
sites of the owned Mortgaged Properties and (B) to the extent reasonably
required by the Administrative Agent, the leased Mortgaged Properties, in each
case certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date satisfactory to each of the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor selected by the Parent Borrower and
reasonably satisfactory to each of the Administrative Agent and the Title
Insurance Company, which maps or plats and the surveys on which they are based
shall be sufficient to delete any standard printed survey exception contained in
the applicable Mortgage Policy and be made in accordance with the Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 1992, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (1) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (2) the lines of
streets abutting the sites and width thereof; (3) all access and other easements
appurtenant to the sites necessary to use the sites; (4) all roadways, paths,
driveways, easements, encroachments and overhanging projections and similar
encumbrances affecting the site, whether recorded, apparent from a physical
inspection of the sites or otherwise known to the surveyor; (5) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (6) if the site is described as being on a filed
map, a legend relating the survey to such map;

 

 

 

 

 

 

 

 

71

--------------------------------------------------------------------------------


 

 

                (vi)          satisfactory environmental reviews of all owned
Mortgaged Properties, including but not limited to Phase I environmental
assessments, together with reliance letters in favor of the Lenders;

 

                (vii)         opinions of counsel to the Borrowers and their
respective Subsidiaries for each jurisdiction in which the Mortgaged Properties
are located;

 

                (viii)        to the extent readily available, zoning letters
from each municipality or other Governmental Authority for each jurisdiction in
which the Mortgaged Properties are located;

 

                (ix)           an appraisal of each owned Mortgaged Property, in
form and substance satisfactory to the Administrative Agent; and

 

                (x)            to the extent requested by the Administrative
Agent, with respect to each leased Mortgaged Property, (i) a survey certified to
the Administrative Agent by a firm of surveyors reasonably satisfactory to the
Administrative Agent and (ii) a landlord waiver in form and substance
satisfactory to the Administrative Agent.

 

(f)            Liability, Casualty, Business Interruption and Error and Omission
Insurance.  The Administrative Agent shall have received copies of insurance
policies or certificates and endorsements of insurance evidencing liability,
casualty, property and business interruption insurance meeting the requirements
set forth herein or in the Security Documents.  The Administrative Agent shall
be named (i) as additional loss payee, as its interest may appear, with respect
to any such insurance providing coverage in respect of any Collateral and
(ii) as additional insured, as its interest may appear, with respect to any such
insurance providing liability coverage, and the Borrowers will use their
commercially reasonable efforts to have each provider of any such insurance
agree, by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.

 

                (g)           Fees.  The Administrative Agent and the Lenders
shall have received all fees, if any, then owing pursuant to the Fee Letter and
Section 2.6.

 

                (h)           Litigation.  There shall not exist any material
pending litigation, investigation, bankruptcy or insolvency, injunction, order
or claim with respect to any Borrower or any of their respective Subsidiaries,
this Agreement or any of the other Credit Documents, that has not been settled,
dismissed, vacated, discharged or terminated prior to the Closing Date.

 

                (i)            Solvency Certificate.  The Administrative Agent
shall have received an officer’s certificate prepared by the chief financial
officer of the Parent Borrower as to the financial condition, solvency and
related matters of each Borrower and its Subsidiaries, in each case after giving
effect the initial borrowings under the Credit Documents, in substantially the
form of Exhibit 4.1-3 hereto.

 

 

 

 

72

--------------------------------------------------------------------------------


 

                (j)            Account Designation Notice.  The Administrative
Agent shall have received the executed Account Designation Notice in the form of
Exhibit 1.1-1 hereto.

 

                (k)           Corporate Structure.  The corporate, capital and
ownership structure of the Borrowers and their respective Subsidiaries shall be
as described in Schedule 3.12, and shall otherwise be reasonably satisfactory to
the Administrative Agent and the Lenders.  The Administrative Agent and the
Lenders shall be reasonably satisfied with the management of the Borrowers and
their respective Subsidiaries and with all legal, tax, accounting, business and
other matters relating to the Borrowers and their respective Subsidiaries.

 

(l)            Consents.  The Administrative Agent shall have received evidence
that all governmental, shareholder, board of director and third party consents
and approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained and all applicable waiting periods have
expired without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on such transactions or that
could seek or threaten any of such transactions.

 

(m)          Due Diligence.  The Administrative Agent and the Arrangers shall
have completed in form and scope reasonably satisfactory thereto their business,
legal, financial and environmental due diligence of the Borrowers and their
respective Subsidiaries (including due diligence relating to management,
strategy, material customers and contracts).

 

(n)           Compliance with Laws.  The financings and other transactions
contemplated hereby shall be in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).

 

(o)           Bankruptcy.  There shall be no bankruptcy or insolvency
proceedings with respect to the Parent Borrower or any of its Subsidiaries.

 

(p)           Material Adverse Effect.  No material adverse effect shall have
occurred (i) since December 30, 2006 on the business, operations, property or
financial condition of the Parent Borrower and its Subsidiaries taken as a whole
or (ii) on the ability of any Borrower to perform its obligations, when such
obligations are required to be performed, under this Agreement, any of the Notes
or any other Credit Document.

 

(q)           Minimum Pro Forma EBITDA.  The Administrative Agent shall have
received evidence reasonably satisfactory thereto provided by the Parent
Borrower that Pro Forma EBITDA of the Borrowers and their respective
Subsidiaries is not less than $50,000,000.

 

(r)            Maximum Pro Forma Leverage Ratio.  The Administrative Agent shall
have received evidence reasonably satisfactory thereto provided by the Parent
Borrower that the Leverage Ratio of the Borrowers and their respective
Subsidiaries, calculated for the twelve month period ending September 29, 2007
on a Pro Forma Basis, is not greater than 2.35 to 1.00.

 

(s)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Parent Borrower
as of the Closing Date stating (and,

 

 

73

--------------------------------------------------------------------------------


 

with respect to clause (ii)(C) below, demonstrating) that (i) except as
disclosed to the Administrative Agent in writing, there exists no pending or, to
the knowledge of any Borrower, threatened litigation, investigation, bankruptcy
or insolvency, injunction, order or claim affecting or relating to any Borrower
or any of their respective Subsidiaries, this Agreement and the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date and (ii) immediately after giving effect to
this Credit Agreement (including the initial Extensions of Credit hereunder),
the other Credit Documents and all the transactions contemplated therein to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (C) the Borrowers
are in compliance with the initial levels in each of the financial covenants set
forth in Section 5.9, calculated (in the manner set forth on Exhibit 4.1-4) for
the twelve month period ending September 29, 2007.

 

(t)            Financial Statements.  The Administrative Agent shall have
received copies of the financial statements and other financial information
referred to in Section 3.1 hereof, each in form and substance satisfactory to
it.

 

(u)           Termination of Existing Funded Debt.  All existing Funded Debt of
the Parent Borrower and its Subsidiaries (other than the Funded Debt listed on
Schedule 6.1) shall have been repaid in full and terminated and all Liens
relating thereto shall have been terminated.

 

(v)           Federal Assignment of Claims Act.  The Borrowers shall have
executed and delivered all documents necessary to comply with the Federal
Assignment of Claims Act and comparable state law with respect to the accounts
arising from the Material Government Contracts and such other Government
Contracts as reasonably required by the Administrative Agent (to the extent not
already delivered to the Administrative Agent under the Existing Credit
Agreement), such documents to be held in escrow by the Administrative Agent in
accordance with the terms of Section 5(f) of the Security Agreement.

 

(w)          Patriot Act Certificate.  At least five (5) Business Days prior to
the Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1-5, for benefit of
itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Borrowers, the name and address of the Borrowers and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify the
Borrowers in accordance with the Patriot Act.

 

                (x)            Additional Matters.  All other documents and
legal matters in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel.

 


                SECTION 4.2             CONDITIONS TO ALL EXTENSIONS OF CREDIT.


 

                The obligation of each Lender to make any Extension of Credit
hereunder (other than the obligation of each Lender to fund its portion of a
Mandatory LOC Borrowing or a Mandatory Swingline Borrowing, which shall be
governed by the terms of Section 2.2 and Section 2.3,

 

 

74

--------------------------------------------------------------------------------


 

respectively) is subject to the satisfaction of the following conditions
precedent on the date of making such Extension of Credit:

 

                (a)           Representations and Warranties.  The
representations and warranties made by the Borrowers herein, in the Security
Documents or which are contained in any certificate furnished at any time under
or in connection herewith (i) that contain a materiality qualification shall be
true and correct on and as of the date of such Extension of Credit as if made on
and as of such date (except for those which expressly relate to an earlier date)
and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects on and as of the date of such Extension of
Credit as if made on and as of such date (except for those which expressly
relate to an earlier date).

 

                (b)           No Default or Event of Default.  No Default or
Event of Default shall have occurred and be continuing on such date or after
giving effect to such Extension of Credit.

 

                (c)           Compliance with Commitments.  Immediately after
giving effect to the making of any such Extension of Credit (and the application
of the proceeds thereof), (i) the sum of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the Revolving Committed Amount, (ii) the LOC Obligations shall not exceed the
LOC Committed Amount and (iii) the Swingline Loans shall not exceed the
Swingline Committed Amount.

 

                (d)           Additional Conditions to Revolving Loans.  If a
Revolving Loan is requested, all conditions set forth in Section 2.1 shall have
been satisfied.

 

                (e)           Additional Conditions to Letters of Credit.  If
the issuance of a Letter of Credit is requested, all conditions set forth in
Section 2.3 shall have been satisfied.

 

                (f)            Additional Conditions to Swingline Loans.  If a
Swingline Loan is requested, all conditions set forth in Section 2.4 shall have
been satisfied.

 

                (g)           Additional Conditions to Incremental Facility.  If
an Additional Loan is requested, all conditions set forth in Section 2.5 shall
have been satisfied.

 

                Each request for an Extension of Credit and each acceptance by
the Borrowers of any such Extension of Credit (other than the obligation of each
Lender to fund its portion of a Mandatory LOC Borrowing or a Mandatory Swingline
Borrowing, which shall be governed by the terms of Section 2.2 and Section 2.3,
respectively) shall be deemed to constitute representations and warranties by
the Borrowers as of the date of such Extension of Credit that the applicable
conditions in paragraphs (a) through (g) of this Section have been satisfied.

 


 

75

--------------------------------------------------------------------------------


 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

                The Borrowers hereby covenant and agree that on the Closing
Date, and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Borrowers’ Obligations together with interest, Commitment Fees and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full, the Borrowers shall, and shall cause each of their Subsidiaries (other
than in the case of Sections 5.1, 5.2 or 5.7 hereof), to:

 


                SECTION 5.1             FINANCIAL STATEMENTS.


 

                Furnish to the Administrative Agent for distribution to the
Lenders:

 

                (a)           Annual Financial Statements.  As soon as
available, but in any event within ninety (90) days (or ninety-five (95) days if
the Securities and Exchange Commission has extended the deadline for the Parent
Borrower to file its annual financial statements on Form 10-K) after the end of
each fiscal year of the Parent Borrower (commencing with the fiscal year ending
2007), a copy of the consolidated and consolidating (upon the reasonable request
of the Administrative Agent) balance sheet of the Parent Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating (upon the reasonable request of the
Administrative Agent) statements of income and retained earnings and of cash
flows of the Parent Borrower and its consolidated Subsidiaries for such year
which, other than in the case of the consolidating statements (to the extent
required), shall be audited by a firm of independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification.

 

                (b)           Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days (or fifty (50) days if
the Securities and Exchange Commission has extended the deadline for the Parent
Borrower to file its quarterly financial statements on Form 10-Q) after the end
of each of the first three fiscal quarters of each fiscal year of the Parent
Borrower (commencing with the fiscal year quarter ending March, 2008), a copy of
the consolidated and consolidating (upon the reasonable request of the
Administrative Agent) balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such period and related consolidated and
consolidating (upon the reasonable request of the Administrative Agent)
statements of income and retained earnings and of cash flows for the Parent
Borrower and its consolidated Subsidiaries for such quarterly period and for the
portion of the fiscal year ending with such period, in each case setting forth
in comparative form consolidated and consolidating (to the extent required)
figures for the corresponding period or periods of the preceding fiscal year and
current year budget (subject to normal recurring year-end audit adjustments).

 

 

76

--------------------------------------------------------------------------------


 

                (c)           Annual Operating Budget and Cash Flow.  As soon as
available, but in any event within thirty (30) days after the end of each fiscal
year (commencing with the fiscal year ending 2008), a copy of the detailed
annual operating budget or plan including cash flow projections of the Parent
Borrower and its Subsidiaries for the next four fiscal quarter period prepared
on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent and the Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan.

 

The annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above (i) shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments), (ii) shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein, (iii) shall be accompanied by a description of, and an estimation of
the effect on such financial statements on account of, a change, if any, in the
application of accounting principles as provided in Section 1.3 and (iv) shall
be deemed delivered to the Administrative Agent upon the filing of such
financial statements with the Securities and Exchange Commission.

 


                SECTION 5.2             CERTIFICATES; OTHER INFORMATION.


 

                Furnish to the Administrative Agent for distribution to the
Lenders:

 

                (a)           concurrently with the delivery of the financial
statements referred to in Section 5.1(a) above, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate;

 

                (b)           concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and (b) above, a certificate of a
Responsible Officer in the form of Exhibit 4.1-4 stating that, to the best of
such Responsible Officer’s knowledge, each of the Borrowers during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition contained in
this Agreement to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include the
calculations in reasonable detail required to indicate compliance with
Section 5.9 as of the last day of such period and that the financial information
provided has been prepared in accordance with GAAP applied consistently for the
periods related thereto;

 

                (c)           within ninety (90) days after the end of each
fiscal year of the Parent Borrower, a certificate containing information
regarding the amount of all Asset Dispositions, Debt Issuances that were made
during the prior fiscal year and amounts received in connection with any
Recovery Event during the prior fiscal year;

 

                (d)           promptly upon receipt thereof, a copy of any other
report or “management letter” submitted or presented by independent accountants
to the Parent Borrower or any of its Subsidiaries in connection with any annual,
interim or special audit of the books of such Person;

 

 

77

--------------------------------------------------------------------------------


 

(e)           [Intentionally Omitted];

 

(f)            promptly after the same are sent or upon their becoming
available, copies of (i) all Securities and Exchange Commission reports of the
Borrowers, (ii) all financial statements, reports, notices and proxy statements
sent or made available by the Parent Borrower to its public equity holders, and
(iii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any of the Borrowers with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; provided that any such information shall be deemed
delivered to the Administrative Agent upon the filing of such information with
the Securities and Exchange Commission;

 

                (g)           (i) notice of the Parent Borrower’s intention to
proceed with a Permitted Acquisition not less than ten (10) Business Days prior
to the consummation of such Permitted Acquisition and (ii) prior to the
consummation of any Permitted Acquisition:

 

                (A)          a reasonably detailed description of the material
terms of such Permitted Acquisition (including, without limitation, the purchase
price and method and structure of payment) and of each Target;

 

                (B)           with respect to any Target that would account for,
on a Pro Forma Basis, greater than or equal to 25% of the Consolidated EBITDA of
the Parent Borrower and its Subsidiaries for the twelve month period most
recently ended for which information has been provided pursuant to
Section 5.1(a) or 5.1(b), audited financial statements of such Target for its
two (2) most recent fiscal years prepared by independent certified public
accountants reasonably acceptable to the Administrative Agent and unaudited
fiscal year-to-date statements for the two (2) most recent interim periods, in
each case to the extent available for such Target;

 

                (C)           with respect to any Target that would account for,
on a Pro Forma Basis, less than 25% of the Consolidated EBITDA of the Parent
Borrower and its Subsidiaries for the twelve month period most recently ended
for which information has been provided pursuant to Section 5.1(a) or 5.1(b),
audited financial statements or a financial review of such Target, as
applicable, for its two (2) most recent fiscal years prepared by independent
certified public accountants reasonably acceptable to the Administrative Agent
and, to the extent available for such Target, unaudited fiscal year-to-date
statements for the two (2) most recent interim periods;

 

                (D)          consolidated projected income statements of the
Parent Borrower and its consolidated Subsidiaries (giving effect to such
Permitted Acquisition and the consolidation with the applicable Borrower of each
relevant Target) for the four (4)-year period following the consummation of such
Permitted Acquisition, in reasonable detail, together with any appropriate
statement of assumptions and pro forma adjustments reasonably acceptable to the
Administrative Agent;

 

                (E)           a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, executed by a Responsible Officer of
the Parent Borrower (1) 

 

 

78

--------------------------------------------------------------------------------


 

setting forth the best good faith estimate of the Total Consideration to be paid
for each Target, (2) certifying that (y) such Permitted Acquisition complies
with the requirements of this Credit Agreement and (z) after giving effect to
such Permitted Acquisition and any borrowings in connection therewith, the
Borrowers believe in good faith that they will have sufficient availability
under the Revolving Commitments to meet the Borrowers’ ongoing working capital
requirements and (3) demonstrating compliance with clauses (b), (c), (d) and
(e) of the definition of the Permitted Acquisition; and

 

                (F)           any due diligence reports (including, but not
limited to, reports prepared by a firm of independent certified public
accountant of nationally recognized standing and customer surveys) prepared by,
or on behalf of, any Borrower with respect to the Target;

 

(h)           promptly upon the request of the Administrative Agent, a back log
report in form and substance reasonably satisfactory to the Administrative Agent
and consistent with back log reports historically created by the Borrowers; and

 

                (i)            promptly, such additional financial and other
information (including, without limitation, information regarding account
concentration and other matters pertaining to Material Contracts and details of
billed and unbilled accounts receivable) as the Administrative Agent, or any
Lender through the Administrative Agent, may from time to time reasonably
request; provided, however, that in no event shall any Borrower be required to
provide the Administrative Agent or any Lender any classified or other
information provided to such Borrower by a Governmental Authority that the
Borrower is prohibited from disclosing pursuant to applicable law or the
direction of a Governmental Authority.

 

Any material to be delivered pursuant to this Section 5.2 may be delivered
electronically directly to the Administrative Agent so long as such material is
in a format reasonably acceptable to the Administrative Agent, and such material
shall be deemed to have been delivered to the Administrative Agent upon the
Administrative Agent’s receipt thereof.  Upon request of the Administrative
Agent, the Borrowers shall deliver paper copies there to the Administrative
Agent.

 


                SECTION 5.3             PAYMENT OF TAXES.


 

                Pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its taxes (Federal,
state, local and any other taxes) and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
except when the amount or validity of any such taxes or additional costs are
currently being contested in good faith by appropriate proceedings and reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Borrowers.

 


                SECTION 5.4             CONDUCT OF BUSINESS AND MAINTENANCE OF
EXISTENCE.


 

                Continue to engage in business of the same general type as
conducted by it on the Closing Date; preserve, renew and keep in full force and
effect its existence and good standing

 

 

79

--------------------------------------------------------------------------------


 

and take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business and to maintain its
material goodwill except to the extent that failure to maintain such rights,
privileges and franchises could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; comply with all
Contractual Obligations and Requirements of Law applicable to it except to the
extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 


                SECTION 5.5             MAINTENANCE OF PROPERTY; INSURANCE.


 

                (a)           Keep all material property useful and necessary in
its business in good working order and condition (ordinary wear and tear and
obsolescence excepted).

 

                (b)           Maintain with financially sound and reputable
insurance companies (i) liability insurance, (ii) insurance on all its property
(including without limitation its tangible Collateral), (iii) business
interruption insurance and (iv) error and omission insurance (covering existing
and future litigation), in each case insuring against at least such risks as are
usually insured against in the same general area by companies of a similar size
engaged in the same or a similar business; and furnish to the Administrative
Agent, upon written request, full information as to the insurance carried.  The
Administrative Agent shall be named as additional loss payee or mortgagee, as
its interest may appear, or an additional insured, as applicable, with respect
to such insurance policies, and each provider of such insurance policies shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled.

 

                (c)           In case of any material loss, damage to or
destruction of the Collateral of any Borrower or any part thereof, such Borrower
shall promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.  In case of any
loss, damage to or destruction of the Collateral of any Borrower or any part
thereof, such Borrower, whether or not the insurance proceeds, if any, received
on account of such damage or destruction shall be sufficient for that purpose,
at such Borrower’s cost and expense, (i) will promptly repair or replace the
Collateral of such Borrower so lost, damaged or destroyed or (ii) shall apply
such proceeds as set forth in Section 2.8(b)(iv).

 


                SECTION 5.6             INSPECTION OF PROPERTY; BOOKS AND
RECORDS; DISCUSSIONS.


 

                (a)           Keep proper books of records and accounts in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its businesses and activities, such entries to be in conformity with
GAAP and all Requirements of Law; and

 

                (b)           Permit, during regular business hours, upon
reasonable advance notice by the Administrative Agent or any Lender and as often
as may reasonably be desired, the Administrative Agent or any Lender (or any
agent or designee of the Administrative Agent or any Lender) to visit and
inspect (subject to any confidentiality and secrecy requirements imposed by any
Governmental Authority) any of its properties, examine and make abstracts from
or

 

 

80

--------------------------------------------------------------------------------


 

copies of any of its books and records, conduct an audit of its accounts
receivable and/or to discuss the business, operations, accounts receivable,
properties and financial and other condition of the Borrowers and their
Subsidiaries with officers and employees of the Borrowers and with the
Borrowers’ independent certified public accountants; provided that (i) if a
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent or any Lender shall have the right to  conduct such visit
and inspection at any time without advance notice, (ii) the Borrowers shall have
the right to have one or more representatives present during any discussions
with officers or employees of the Borrowers or with the Borrower’s independent
certified public accountants and (iii) Borrowers shall only be responsible for
the cost of one inspection or visit per year from any Lender (other than the
Administrative Agent).

 


                SECTION 5.7             NOTICES.


 

                Give prompt notice (but in any event (x) within two (2) Business
Days after any Borrower knows or has reason to know of the events described in
subsection (a) below and (y) within five (5) Business Days after any Borrower
knows or has reason to know of any event described in subsections (b)-(j) below)
thereof in writing to the Administrative Agent and the Lenders (or to the
Administrative Agent with instructions to deliver same to the Lenders) of:

 

                (a)           the occurrence of any Default or Event of Default;

 

                (b)           the occurrence of any default or event of default
under any Contractual Obligation of any Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect or involve
a monetary claim in excess of $5,000,000;

 

                (c)           any litigation or any investigation or proceeding
(i) affecting any Borrower or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $5,000,000, (ii) affecting or with respect
to this Agreement or any other Credit Document or (iii) involving an
environmental claim or potential liability under Environmental Laws in excess of
$5,000,000;

 

                (d)           (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC (other
than a Permitted Lien) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or any Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any Plan;

 

                (e)           any notice of any material violation of any
Requirement of Law received by any Borrower or any of its Subsidiaries from any
Governmental Authority, including, without limitation, any notice of violation
of Environmental Laws;

 

                (f)            any labor controversy that has resulted in, or
threatens to result in, a strike or other work action against any Borrower or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect;

 

 

81

--------------------------------------------------------------------------------


 

                (g)           any attachment, judgment, lien, levy or order
exceeding $5,000,000 that may be assessed against or threatened against any
Borrower other than Permitted Liens;

 

                (h)           any other development or event that could
reasonably be expected to have a Material Adverse Effect; and

 

                (i)            receipt by a Borrower of (i) a grand jury
subpoena or (ii) a “show cause” notice from a Governmental Authority.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers propose to take with respect thereto.  In
the case of any notice of a Default or Event of Default, the Parent Borrower
shall specify that such notice is a Default or Event of Default notice on the
face thereof.

 


                SECTION 5.8             ENVIRONMENTAL LAWS.


 

                (a)           Comply in all material respects with, and take
reasonable steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take reasonable steps to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except to the
extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

                (b)           Conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and

 

                (c)           Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective Affiliates,
employees, agents, officers and directors, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrowers or any of their Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence,
willful misconduct or unlawful acts of the party seeking indemnification
therefor as determined by a court of competent jurisdiction.  The agreements in
this paragraph shall survive repayment of the Borrowers’ Obligations.

 

 

 

82

--------------------------------------------------------------------------------

 



 


                SECTION 5.9             FINANCIAL COVENANTS.


 

                Comply with the following financial covenants:

 

                (a)           Leverage Ratio. The Leverage Ratio as of the last
day of each fiscal quarter of the Parent Borrower and its Subsidiaries shall be
less than or equal to 3.75 to 1.0 at all times.

 

                (b)           Fixed Charge Coverage Ratio. The Fixed Charge
Coverage Ratio as of the last day of each fiscal quarter of the Parent Borrower
and its Subsidiaries shall be greater than or equal to 1.25 to 1.00.

 

                For purposes of computing the financial covenants set forth in
Section 5.9, for any applicable test period, any Permitted Acquisition or
permitted sale of assets (including a stock sale) shall have been deemed to have
taken place as of the first day of such applicable test period (giving effect on
such day to the incurrence or satisfaction of any Funded Debt in connection with
such acquisition).

 


                SECTION 5.10           ADDITIONAL SUBSIDIARY BORROWERS.


 

                The Borrowers will cause each of their Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing, to promptly (and in
any event within thirty (30) days after such Domestic Subsidiary is formed or
acquired (or such longer period of time as agreed to by the Administrative Agent
in its reasonable discretion)) become a Borrower hereunder by way of execution
of a Joinder Agreement.  In connection therewith, the Borrowers shall give
notice to the Administrative Agent not less than fifteen (15) days prior to
creating a Subsidiary, or acquiring the Capital Stock of any other Person.  The
Borrowers’ Obligations shall be secured by, among other things, a first priority
perfected security interest in the Collateral of the Additional Borrower and a
pledge of 100% of the Capital Stock of the Additional Borrower and its Domestic
Subsidiaries and 65% (or such higher percentage that would not result in
material adverse tax consequences for such Additional Borrower) of the voting
Capital Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries.  In connection with the foregoing, the Borrowers shall deliver to
the Administrative Agent, with respect to each Additional Borrower to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b)-(f) and such other documents or agreements as the Administrative Agent
may reasonably request.  A Subsidiary that is formed or acquired after the
Closing Date shall only be deemed a “Borrower”, a “Subsidiary Borrower” or a
“Subsidiary” under this Agreement, and each of the other agreements contemplated
hereby, on and after the date such Subsidiary becomes a party to this Agreement.

 


                SECTION 5.11           COMPLIANCE WITH LAW.


 

                Each Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect.


 


 

83

--------------------------------------------------------------------------------


 


                SECTION 5.12           PLEDGED ASSETS.


 

                (a)           Each Borrower will, and will cause each of its
Subsidiaries to, cause 100% of the Capital Stock of each of its direct or
indirect Domestic Subsidiaries and 65% of the voting Capital Stock and 100% of
the non-voting Capital Stock of each of its first-tier Foreign Subsidiaries to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent for the ratable benefit of the Lenders pursuant to the
terms and conditions of the Security Documents or such other security documents
as the Administrative Agent shall reasonably request.

 

                                                                (b)          
If, subsequent to the Closing Date, a Borrower shall acquire any securities,
instruments (except checks), chattel paper or other personal property with a
value in excess of $50,000 required for perfection and/or priority to be
delivered to the Administrative Agent as Collateral hereunder or under any of
the Security Documents, the Borrower shall promptly (and in any event within
three (3) Business Days) after such acquisition notify the Administrative Agent
in writing of same.  Each Borrower shall, and shall cause each of its
Subsidiaries to, take such action at its own expense as may be necessary or
otherwise requested by the Administrative Agent (including, without limitation,
any of the actions described in Sections 4.1(d) and (e) hereof) to ensure that
the Administrative Agent has a first priority perfected Lien to secure the
Borrowers’ Obligations in (i) all personal property Collateral of the Borrowers
located in the United States, (ii) to the extent deemed to be material by the
Administrative Agent in its reasonable discretion, all other personal property
Collateral of the Borrowers and (iii) to the extent required by the
Administrative Agent in its reasonable discretion, all real property owned by
the Borrowers, subject in each case only to Permitted Liens.

 

                (c)           If, subsequent to the Closing Date, a Borrower
acquires a fee interest in any real property with a value in excess of
$1,000,000, such Borrower shall deliver to the Administrative Agent within 90
days following the date of such acquisition, such Mortgage Instruments and other
documentation as necessary to perfect the Administrative Agent’s security
interest therein in accordance with the provisions of Section 4.1(e).

 

                (d)           If, subsequent to the Closing Date, a Borrower
leases a warehouse, plant or other real property material to such Borrower’s
business, such Borrower shall deliver to the Administrative Agent within 90 days
following the date of such lease such estoppel letters, consents and waivers
from the landlord on such real property as may be required by the Administrative
Agent or to the extent deemed necessary by the Administrative Agent, leasehold
mortgages in accordance with the provisions of Section 4.1(d) and (e).

 


                SECTION 5.13           COVENANTS REGARDING INTELLECTUAL
PROPERTY.


 

                (a)           Concurrent with the delivery of the Parent
Borrower’s quarterly and annual financial statements pursuant to
Section 5.1(a) and (b)  hereof, each Borrower shall notify the Administrative
Agent if it knows that any application, letters patent or registration relating
to any material Patent, Patent License, Trademark or Trademark License of such
Borrower or any of its Subsidiaries may become abandoned, or of any adverse
determination or development

 

 

84

--------------------------------------------------------------------------------


 

(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or any court) regarding such Borrower’s or any of its Subsidiary’s ownership of
any material Patent or Trademark, its right to patent or register the same, or
to enforce, keep and maintain the same, or its rights under any material Patent
License or Trademark License.

 

                (b)           Concurrent with the delivery of the Parent
Borrower’s quarterly and annual financial statements pursuant to
Section 5.1(a) and (b)  hereof, each Borrower shall notify the Administrative
Agent after it knows of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in any court) regarding any material Copyright or Copyright
License of such Borrower or any of its Subsidiaries, whether (i) such material
Copyright or Copyright License may become invalid or unenforceable prior to its
expiration or termination, or (ii) such Borrower’s or any of its Subsidiary’s
ownership of such material Copyright, its right to register the same or to
enforce, keep and maintain the same, or its rights under such material Copyright
License, may become adversely affected in any material respect.

 

                                                                (c)          
(i)            Concurrent with the delivery of the Parent Borrower’s quarterly
and annual financial statements pursuant to Section 5.1(a) and (b)  hereof, each
Borrower shall notify the Administrative Agent of any filing by such Borrower or
any of its Domestic Subsidiaries, either itself or through any agent, employee,
licensee or designee, of any application for registration of any Intellectual
Property (other than Intellectual Property of de minimus value) with the United
States Copyright Office or United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof.

 

                (ii)           Concurrent with the delivery of the quarterly and
annual financial statements of the Borrower pursuant to Section 5.1(a) and
(b) hereof, the Borrower shall provide to the Administrative Agent and its
counsel a complete and correct list in all material respects of all new
Intellectual Property (other than Intellectual Property of de minimus value)
owned by or licensed to the Borrower or any of its Domestic Subsidiaries with
respect to which the Administrative Agent has not filed a notice of grant of
security interest with the United States Patent and Trademark Office or the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, as applicable.

 

                (iii)          Upon request of the Administrative Agent, each
Borrower shall execute and deliver any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in the Intellectual
Property and the general intangibles (other than Intellectual Property of de
minimus value) referred to in clauses (i) and (ii) above (including goodwill)
related thereto or represented thereby.

 

                (d)           The Borrowers and their Subsidiaries (i) will take
all necessary actions, including, without limitation, in any proceeding before
the United States Patent and Trademark Office or the United States Copyright
Office, to obtain the relevant registration for and to maintain each material
item of Intellectual Property of the Borrowers and their Subsidiaries,
including, without

 

 

85

--------------------------------------------------------------------------------


 

limitation, payment of application and maintenance fees, filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings; provided, that the Borrowers shall
have the right to abandon any item of Intellectual Property which the Borrowers
determine is no longer of significant value or useful or necessary to the
business of the Borrowers and their Subsidiaries or if the cost to maintain or
defend such item of Intellectual Property is uneconomic considering its value or
its significance to the business of the Borrowers and their Subsidiaries, and
(ii) except as provided in the foregoing proviso in subsection (i) above, will
not take any action whereby any material item of Intellectual Property may
become invalidated, abandoned or dedicated, including, without limitation, any
action whereby any material Copyright may become injected into the public
domain.

 

                (e)           In the event that any Borrower becomes aware that
any material Intellectual Property is infringed, misappropriated or diluted by a
third party in any material respect, such Borrower shall notify the
Administrative Agent promptly after it learns thereof and shall, unless such
Borrower shall reasonably determine that such Intellectual Property is not
material to the business of the Borrowers and their Subsidiaries taken as a
whole, or as to which the Borrower reasonably concludes that the cost of such
proceeding or its likelihood of success does not justify such prosecution,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as such Borrower shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

 


                SECTION 5.14           DEPOSIT AND SECURITIES ACCOUNTS.


 

                Schedule 5.14 sets forth each of the deposit and securities
accounts of the Borrowers as of the Closing Date. The Borrowers shall maintain
each of their deposit and securities accounts with (a) a Lender, (b) a financial
institution that shall have entered into an account control agreement in form
and substance satisfactory to the Administrative Agent or (c) any other Person
or Persons so long as the amount of the deposits and securities held at such
Person or Persons does not exceed $500,000 in the aggregate.  Without limiting
the foregoing requirements, upon the request of the Administrative Agent or upon
the occurrence of an Event of Default, the Borrowers shall promptly execute such
account control agreements and/or other documentation as deemed necessary by the
Administrative Agent to perfect and to obtain or maintain the priority of the
Administrative Agent’s security interest in all of the Borrowers’ deposit and
securities accounts.

 

Section 5.15           Federal Assignment of Claims Act.

 

                The Borrowers will execute all documents necessary to comply
with the Federal Assignment of Claims Act and comparable state law with respect
to the accounts arising from any Material Government Contract where the
aggregate value of goods or services to be provided thereunder exceeds
$10,000,000 over the remaining term of such contract and such other Government
Contracts as reasonably required by the Administrative Agent (to the extent not
already delivered to the Administrative Agent), in each case within 60 days (or
such extended period of time as agreed to by the Administrative Agent) after
entering into such Material Government Contract or, with respect to any other
Government Contract, after the

 

 

86

--------------------------------------------------------------------------------


 

Administrative Agent requires such documents with respect to such Government
Contract, such documents to be held in escrow by the Administrative Agent in
accordance with the terms of Section 5(f) of the Security Agreement.

 


SECTION 5.16           FURTHER ASSURANCES.


 

(a)           Public/Private Designation.  The Borrowers will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrowers to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Borrowers and
their Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.

 

(b)           Additional Information.  The Borrowers shall provide such
information regarding the operations, business affairs and financial condition
of the Borrowers and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

 

(c)           Visits and Inspections.  The Borrowers shall permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, to
visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided that so long
as no Default or Event of Default has occurred and is continuing, such visits
and inspections shall be limited to no more than two (2) times per year in the
aggregate.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
any time without advance notice.

 

(d)           Landlord Waivers.  Within ninety (90) days following the Closing
Date, the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, in the case of any personal property
Collateral located at premises leased by a Borrower such estoppel letters,
consents and waivers from the landlords of such real property to the extent the
Borrowers are able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance satisfactory to the Administrative Agent).

 

(e)           Further Assurances.  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code or any other Requirement of Law which
are necessary or advisable to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the
Borrowers under, the Credit Documents and all applicable Requirements of Law.

 


 

87

--------------------------------------------------------------------------------



 


ARTICLE VI


 


NEGATIVE COVENANTS


 

                The Borrowers hereby covenant and agree that on the Closing
Date, and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Borrowers’ Obligations together with interest, Commitment Fee and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full that:

 


                SECTION 6.1             INDEBTEDNESS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, contract, create, incur, assume or permit to exist any
Indebtedness, except:

 

                (a)           Indebtedness arising or existing under this
Agreement and the other Credit Documents;

 

                (b)           Indebtedness existing as of the Closing Date set
forth in Schedule 6.1 hereto and renewals, refinancings or extensions thereof in
a principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

 

                (c)           Indebtedness incurred after the Closing Date
consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such asset; (ii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing; and (iii) the total amount of all such Indebtedness
shall not exceed $3,000,000 at any time outstanding;

 

                (d)           Unsecured intercompany Indebtedness among the
Borrowers; provided that any such Indebtedness shall be  fully subordinated to
the Borrowers’ Obligations hereunder on terms reasonably satisfactory to the
Administrative Agent;

 

                (e)           Indebtedness and obligations owing under Secured
Hedging Agreements and other Hedging Agreements entered into in order to manage
existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;

 

                (f)            Indebtedness and obligations of Borrowers owing
under documentary letters of credit for the purchase of goods or other
merchandise (but not under standby, direct pay or other letters of credit except
for the Letters of Credit permitted hereunder) generally;

 

 

88

--------------------------------------------------------------------------------


 

                (g)           Indebtedness that may be deemed to exist pursuant
to any bid, performance bond, surety appeal, or similar obligation entered into
or incurred by any Borrower in the ordinary course of business;

 

                (h)           (i) subordinated Indebtedness (on substantially
the terms and conditions as are satisfactory to the Administrative Agent)
consisting of seller notes, earnout obligations or deferred payments incurred in
connection with Permitted Acquisitions that constitutes all or a portion of the
Total Consideration for such Permitted Acquisitions and (ii) Indebtedness
assumed in connection with Permitted Acquisitions (including Indebtedness of a
Person existing at the time such Person becomes a Subsidiary) that constitutes
all or a portion of the Total Consideration for such Permitted Acquisitions, so
long as such Indebtedness was not incurred in contemplation of any such
Permitted Acquisition; provided that the total Indebtedness in clauses (i) and
(ii) above shall not exceed $40,000,000 outstanding at any time during the term
of this Agreement and not more than $20,000,000 of such Indebtedness may be of
the type described in clause (ii);

 

                (i)            subordinated Indebtedness of any Borrower (other
than Permitted Acquisition Subordinated Indebtedness); provided that (i) the
Borrowers are in compliance on a Pro Forma Basis with all of the terms and
provisions of the financial covenants set forth in Section 5.9, (ii) such
Indebtedness shall be unsecured, (iii) such Indebtedness shall be fully
subordinated to the Borrowers’ Obligations in a manner reasonably acceptable to
the Administrative Agent, (iv) the representations, covenants and events of
default in respect of such Indebtedness (other than interest rate and fees) are
no more restrictive on the obligor thereon than the representations, covenants
and Events of Default hereof and (v) the maturity date of such Indebtedness
shall be no earlier than six months following the Maturity Date and such
Indebtedness shall not be subject to amortization or prepayment prior to such
date (other than in the case of a bankruptcy of a Borrower);

 

                (j)            Guaranty Obligations of any Borrower with respect
to obligations of a Borrower to suppliers, licensors or lessors to the extent
such obligations are incurred in the ordinary course of business and otherwise
permitted hereunder; and

 

                (k)           other Indebtedness of the Borrowers and their
Subsidiaries that does not exceed $10,000,000 in the aggregate at any time
outstanding.

 


                SECTION 6.2             LIENS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, contract, create, incur, assume or permit to exist any Lien with
respect to any of its property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens.  Notwithstanding the foregoing, if a Borrower shall grant a
Lien on any of its assets in violation of this Section 6.2, then it shall be
deemed to have simultaneously granted an equal and ratable Lien on any such
assets in favor of the Administrative Agent for the ratable benefit of the
Lenders, to the extent such a Lien has not already been granted to the
Administrative Agent.

 


 


 

89

--------------------------------------------------------------------------------


 


                SECTION 6.3             NATURE OF BUSINESS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, alter the character of its business in any material respect from
that conducted as of the Closing Date.

 


                SECTION 6.4             CONSOLIDATION, MERGER, SALE OR PURCHASE
OF ASSETS, ETC.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to:

 

                (a)           dissolve, liquidate or wind up its affairs, sell,
transfer, lease to a third party or otherwise dispose of its property or assets
or agree to do so at a future time except the following, without duplication,
shall be expressly permitted:

 

                                                                (i)           
Specified Sales;

 

                                                                (ii)          
the disposition of property or assets as a result of a Recovery Event;

 

                (iii)          the termination of any Hedging Agreement
permitted pursuant to Section 6.1;

 

                                                                (iv)         
the sale, lease, transfer or other disposition of property and assets no longer
used or useful in the conduct of the business of the Borrower or any of its
Subsidiaries (including the disposition of superfluous, obsolete or uneconomic
property and/or assets acquired in connection with any Permitted Acquisition,
subject to the provisions of Section 2.8(b)(ii));

 

                                                                (v)          
the sale, lease or transfer of property or assets between Borrowers, so long as
the Liens of the Administrative Agent for the ratable benefit of the Lenders
with respect to such property or assets remain in full force and effect and
fully perfected after giving effect to such transaction and the attachment and
priority of such Liens remains unchanged;

 

                                                                (vi)         
the sale, lease or transfer of property or assets (in addition to that permitted
by clause (iv) above) not to exceed $2,000,000 in the aggregate in any fiscal
year and $5,000,000 in the aggregate during the term of this Agreement; and

 

                                                                (vii)        
the sale, grant or transfer of licenses and sublicenses in the ordinary course
of business;

 

                                                provided, that in each case
(other than with respect to clause (v) above) (A) at least 50% of the
consideration received therefor by any Borrower or any such Subsidiary shall be
in the form of cash or Cash Equivalents, (B) after giving effect to the sale,
lease, transfer or other disposition of such property or assets and the
repayment of Indebtedness (if any) with the proceeds thereof, the Borrowers
shall be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 5.9 hereof and shall be in compliance with all other terms and
conditions of this Agreement, and (C) no Event of Default shall

 

 

90

--------------------------------------------------------------------------------


 

exist or shall result from such sale, lease, transfer or other disposition of
property or assets; provided, further, that with respect to any sale or transfer
of property or assets permitted hereunder to an unrelated third party, the
Administrative Agent shall be entitled, without the consent of the Lenders or
the Required Lenders, to release its Liens relating to the particular property
or assets sold; or

 

                (b)           (i) purchase, lease or otherwise acquire (in a
single transaction or a series of related transactions) the property or assets
of any Person (other than purchases or other acquisitions of inventory,
materials, property, equipment and intellectual property in the ordinary course
of business, except as otherwise limited or prohibited herein) or (ii) enter
into any transaction of merger or consolidation, except for (A) investments or
acquisitions (including Permitted Acquisitions) permitted pursuant to
Section 6.5, and (B) the merger or consolidation of a Borrower with and into
another Borrower; provided that if the Parent Borrower is a party thereto, the
Parent Borrower will be the surviving corporation.

 


                SECTION 6.5             ADVANCES, INVESTMENTS AND LOANS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, make any Investment (including, without limitation, lending money
or extending credit or making advances to any Person, or purchasing or acquiring
any Capital Stock, obligations or securities of, or any other interest in, or
making any capital contribution to, any Person) except for Permitted
Investments.

 


                SECTION 6.6             TRANSACTIONS WITH AFFILIATES.


 

                Except as permitted in subsection (d) of the definition of
Permitted Investments and as it relates to reasonable compensation and
employment arrangements approved by the board of directors of each Borrower,
each of the Borrowers will not, nor will it permit any Subsidiary to, enter into
any transaction or series of transactions (other than compensation, bonus and
benefit arrangements for employees approved by the board of directors of the
Parent Borrower, and reasonable and customary directors’ fees, indemnification
and similar arrangements and payments thereunder), whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, shareholder or Affiliate.

 


                SECTION 6.7             OWNERSHIP OF SUBSIDIARIES; RESTRICTIONS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, create, form or acquire any Subsidiaries (excluding for purposes
hereof a Subsidiary that is created for the purposes of acquiring a Person in
connection with a Permitted Acquisition to the extent such Subsidiary is merged
with or into such Person upon the consummation of such Permitted Acquisition and
the surviving Person becomes a Borrower hereunder pursuant to Section 5.10
hereof), except for wholly-owned Domestic Subsidiaries that are joined as
Additional Borrowers in accordance with the terms hereof.  Each of the Borrowers
(other than the Parent Borrower to the extent not otherwise prohibited
hereunder) will not, nor will it permit any Subsidiary to, sell, transfer,
pledge or otherwise dispose of any Capital Stock or other equity interests in
any of its

 

 

91

--------------------------------------------------------------------------------


 

Subsidiaries, nor will it, or permit any Subsidiary to, issue, sell, transfer,
pledge or otherwise dispose of any of its Capital Stock or other equity
interests, except as required by the Credit Documents or pursuant to a
transaction permitted by Section 6.4(a)(iv).

 


SECTION 6.8                                      FISCAL YEAR; ACCOUNTING
POLICIES; ORGANIZATIONAL DOCUMENTS; MATERIAL CONTRACTS.


 

                Each of the Borrowers will not, nor will it permit any of its
Subsidiaries to, (a) change its fiscal year without providing the Administrative
Agent 30 days’ prior written notice of any such change and, to the extent
required under the Securities Exchange Act of 1934 or otherwise required by the
Securities Exchange Commission or in connection with the filings of the
Borrowers and their Subsidiaries with the Securities Exchange Commission,
restating the financial statements and other information described in
Section 5.1 with respect to such change or (b) except in accordance with GAAP or
as required to improve internal controls over financial reporting or otherwise
comply with the Sarbanes-Oxley Act of 2002, make any material change its
accounting policies used in preparing the financial statements and other
information described in Section 5.1.  Each of the Borrowers will not, nor will
they permit any of its Subsidiaries to, amend, modify or change their articles
of incorporation (or corporate charter or other similar organizational
document), operating agreement, bylaws (or other similar document) or other
agreements or documents with respect to its Capital Stock in any material
respect without the prior written consent of the Required Lenders. Each of the
Borrowers will not, nor will it permit any of its Subsidiaries to, without the
prior written consent of the Administrative Agent, amend, modify, cancel or
terminate or fail to renew or extend or permit the amendment, modification,
cancellation or termination of any of the Material Contracts (other than in the
ordinary course of business), except in the event that such amendments,
modifications, cancellations or terminations could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 


                SECTION 6.9             LIMITATION ON RESTRICTED ACTIONS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (a) pay dividends or make any other distributions to any Borrower
on its Capital Stock or with respect to any other interest or participation in,
or measured by, its profits, (b) pay any Indebtedness or other obligation owed
to any Borrower, (c) make loans or advances to any Borrower, (d) sell, lease or
transfer any of its properties or assets to any Borrower, or (e) act as a
Borrower and pledge its assets pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a)-(e) above) for such encumbrances
or restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable law or regulations, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien or (v) any such encumbrance or restriction consisting of
customary non-assignment provisions in

 

 

92

--------------------------------------------------------------------------------


 

leases or licenses restricting leasehold interests or licenses, as applicable,
entered into in the ordinary course of business.

 


                SECTION 6.10           RESTRICTED PAYMENTS.


 

Each of the Borrowers will not, nor will it permit any Subsidiary to, directly
or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except:

 

(a)           to make dividends payable solely in the form of common stock or
equivalent equity interests of such Person;

 

(b)           to make dividends or other distributions payable to any Borrower
(directly or indirectly through Subsidiaries);

 

(c)           to make earn-out and other deferred payments with respect to any
Permitted Acquisition at any time (including payment in full) so long as (A) no
Default or Event of Default exists (other than as a result of a cross-default to
the Subordinated Debt that is triggered by a payment default under the
Subordinated Debt or any other default under the Subordinated Debt that has been
cured or waived before, or on condition of, the payment) or would result from
any such payment and (B) after giving effect to any such payment, (1) the
Borrowers are in compliance with all financial covenants set forth in
Section 5.9 on a Pro Forma Basis and (2) the Borrowers shall have no less than
$15,000,000 of aggregate liquidity between (y) the borrowing availability under
the Revolving Committed Amount and (z) cash on the balance sheet of the
Borrowers not subject to a reserve or other restriction.

 

(d)           to make other Restricted Payments not contemplated by the
foregoing subsections of this Section 6.10 in an aggregate amount not to exceed
$25,000,000 during any twelve month period; provided that, both before and after
giving effect to any Restricted Payment pursuant to this Section 6.10(d), on a
Pro Forma Basis, (i) no Default or Event of Default shall exist, (ii) the
Borrowers shall be in compliance with all financial covenants set forth in
Section 5.9 and (iii) the Borrowers shall have no less than $15,000,000 of
aggregate liquidity between (A) the Revolving Committed Amount and (B) cash on
the balance sheet of the Borrowers not subject to a reserve or other
restriction.

 


                SECTION 6.11           SALE LEASEBACKS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, directly or indirectly, become or remain liable as lessee or as
guarantor or other surety with respect to any lease, whether an Operating Lease
or a Capital Lease, of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, (a) which any Borrower or any of its
Subsidiaries has sold or transferred or is to sell or transfer to a Person that
is not a Borrower or a Subsidiary thereof or (b) which any Borrower or any of
its Subsidiaries intends to use for substantially the same purpose as any other
property that has been sold or is to be sold or transferred by any Borrower or
any of its Subsidiaries to another Person that is not a Borrower or Subsidiary
thereof in connection with such lease.

 

 

 

93

--------------------------------------------------------------------------------

 



 


                SECTION 6.12           NO FURTHER NEGATIVE PLEDGES.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, enter into, assume or become subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or requiring the
grant of any security to secure obligations under such agreement if security is
given for some other obligation, except (a) pursuant to this Agreement and the
other Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (c) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, and (d) restrictions on the creation of Liens on Government
Contracts under applicable laws.

 


                SECTION 6.13           AMENDMENT OF SUBORDINATED INDEBTEDNESS.


 

                Each of the Borrowers will not, nor will it permit any
Subsidiary to, after the issuance thereof, amend or modify (or permit the
amendment or modification of) any of the terms of any Subordinated Debt of such
Borrower or Subsidiary if such amendment or modification would add or change any
terms in a manner adverse to the Lenders, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof.

 


SECTION 6.14           MANAGEMENT FEES.


 

Each of the Borrowers will not, nor will it permit any Subsidiary to, directly
or indirectly, pay any management, consulting or similar fees to any Affiliate
or to any manager, director, officer or employee of the Borrowers or any of
their Subsidiaries without the prior written consent of the Administrative
Agent.

 

 


ARTICLE VII


 


EVENTS OF DEFAULT


 


                SECTION 7.1             EVENTS OF DEFAULT.


 

                An Event of Default shall exist upon the occurrence of any of
the following specified events (each an “Event of Default”):

 

                (a)           Payment. (i) The Borrowers shall fail to pay any
principal on any Loan when due (whether at maturity, by reason of acceleration
or otherwise) in accordance with the terms hereof; or (ii) the Borrowers shall
fail to reimburse the Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or (iii) the Borrowers shall fail to pay any interest on any Loan
or other Borrowers’ Obligations or any fee or other amount payable hereunder
when due (whether at maturity, by

 

 

94

--------------------------------------------------------------------------------


 

reason of acceleration or otherwise) in accordance with the terms hereof and
such failure to pay shall continue unremedied for five (5) Business Days.

 

                (b)           Misrepresentation. Any representation or warranty
made or deemed made herein, in the Security Documents or in any of the other
Credit Documents or which is contained in any certificate, document or financial
or other statement furnished at any time under or in connection with this
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made.

 

                (c)           Covenant Default. (i) Any Borrower shall fail to
perform, comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.1(a), 5.1(b), 5.2(d), 5.2(f), 5.2(g), 5.2(i), 5.4, 5.7
or 5.9 or Article VI hereof; (ii) any Borrower shall fail to comply with any
covenant or agreement found in Sections 5.2(a), 5.2(b), 5.2(c) or 5.2(h) and in
the event such breach or failure to comply is reasonably capable of cure, is not
cured within the time prescribed therein, or to the extent not prescribed
therein, within five (5) days of its occurrence; or (iii) any Borrower shall
fail to comply with any other covenant contained in this Agreement or the other
Credit Documents or any other agreement, document or instrument among any
Borrower, the Administrative Agent and the Lenders or executed by any Borrower
in favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a), 7.1(b) and 7.1(c)(i) and (ii) above), and in the event such
breach or failure to comply is reasonably capable of cure, is not cured within
the time prescribed therein, or to the extent not prescribed therein, within
thirty (30) days of its occurrence.

 

                (d)           Indebtedness Cross-Default. Any Borrower or any of
its Subsidiaries shall (i) default in any payment of principal of or interest on
any Indebtedness (other than the Indebtedness hereunder) in a principal amount
outstanding of at least $7,500,000 in the aggregate for the Borrowers and their
Subsidiaries beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Indebtedness hereunder) in a principal amount
outstanding of at least $7,500,000 in the aggregate for the Borrowers and their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity; or (iii) any
Borrower shall breach or default any Secured Hedging Agreement and shall have
failed to cure such breach or default within any applicable grace or cure period
set forth therein.

 

                (e)           Bankruptcy Default. (i) Any Borrower or any of its
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to have it judged
bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all

 

 

95

--------------------------------------------------------------------------------


 

or any substantial part of its assets, or any Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Borrower or any of its Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days (provided that no Lender shall be required to make an Extension of
Credit during such 60 day period except for the obligation of each Lender to
fund its portion of a Mandatory LOC Borrowing or a Mandatory Swingline
Borrowing, which shall be governed by the terms of Section 2.2 and Section 2.3,
respectively); or (iii) there shall be commenced against any Borrower or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof (provided that no
Lender shall be required to make an Extension of Credit during such 60 day
period except for the obligation of each Lender to fund its portion of a
Mandatory LOC Borrowing or a Mandatory Swingline Borrowing, which shall be
governed by the terms of Section 2.2 and Section 2.3, respectively); or (iv) any
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Borrower or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due.

 

                (f)            Judgment Default.  One or more judgments, orders,
decrees or arbitration awards shall be entered against any Borrower or any of
its Subsidiaries involving in the aggregate a liability (to the extent not
covered by third-party insurance) of $7,500,000 or more and all such judgments,
orders, decrees or arbitration awards shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 30 Business Days
from the entry thereof or any injunction, temporary restraining order or similar
decree shall be issued against any Borrower or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect.

 

                (g)           ERISA Default. (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan (other than a
Permitted Lien) shall arise on the assets of any Borrower, any of its
Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) any Borrower, any of its Subsidiaries or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such

 

 

96

--------------------------------------------------------------------------------


 

event or condition, together with all other such events or conditions, if any,
could have a Material Adverse Effect in the reasonable determination of the
Lenders.

 

                (h)           Change of Control. There shall occur a Change of
Control.

 

                (i)            Invalidity of Credit Documents. Any other Credit
Document shall fail or cease to be in full force and effect or to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers and privileges purported to be created thereby (except as such documents
may be terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions that by their terms shall
survive); or any Lien shall fail to be a first priority perfected Lien (subject
to Permitted Liens) on a material portion of the Collateral; or any Borrower or
any Person acting by, on behalf of, or in collusion with any Borrower shall deny
or disaffirm any Borrower’s obligations under this Agreement or any other Credit
Document or assert the invalidity or lack of perfection or priority of any Lien
or security interest granted to the Administrative Agent pursuant to the
Security Documents.

 

                (j)            Uninsured Loss. Any uninsured damage to or loss,
theft or destruction of any assets of any Borrower or any of its Subsidiaries
shall occur that is in excess of $7,500,000.

 

                (k)           Material Contract. A default under any Material
Government Contract or other Material Contract shall exist beyond (i) the
expiration of any cure period available to any Borrower or Subsidiary party
thereto pursuant to the terms of such Material Government Contract or other
Material Contract or (ii) the date on which the other contracting party is
entitled to exercise its rights and remedies under such Material Government
Contract or other Material Contract as a consequence of such default, and the
effect of any such default would reasonably be expected to have a Material
Adverse Effect.

 

                (l)            Debarment or Suspension. (i) Any Borrower or any
Subsidiary thereof is debarred or suspended from contracting with any
Governmental Authority; or (ii) a notice of debarment or suspension from
contracting with any Governmental Authority has been issued to or received by
any Borrower or any Subsidiary thereof; or (iii) an investigation by any
Governmental Authority relating to any Borrower or any Subsidiary thereof and
involving fraud, deception or willful misconduct shall have been commenced in
connection with any Government Contract or other Material Contract or any
Borrower’s or any Subsidiary’s activities that could reasonably be expected to
have a Material Adverse Effect; or (iv) the actual termination of a Government
Contract or other Material Contract due to alleged fraud, deception or willful
misconduct that could reasonably be expected to have a Material Adverse Effect.

 

(m)          Subordinated Debt.  Any default (which is not waived or cured
within the applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the rights,
powers and privileges purported to be created thereby.


 


 

97

--------------------------------------------------------------------------------


 


                SECTION 7.2             ACCELERATION; REMEDIES.


 

                Upon the occurrence and during the continuation of an Event of
Default, then (a) if such event is an Event of Default specified in
Section 7.1(e) above, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon), and all other Borrowers’
Obligations under the Credit Documents (including without limitation the maximum
amount of all contingent liabilities under Letters of Credit) shall immediately
become due and payable, and the Borrowers shall immediately pay to the
Administrative Agent for the ratable account of the Revolving Lenders cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit in an amount equal to the maximum amount that
may be drawn under Letters of Credit then outstanding and (b) if such event is
any other Event of Default, any of the following actions may be taken:  with the
written consent of the Required Lenders, the Administrative Agent may, or upon
the written request of the Required Lenders, the Administrative Agent shall,
(i) by notice to the Parent Borrower declare all or any portion of the
Commitments to be terminated forthwith, whereupon such Commitments shall
immediately terminate, (ii) by notice of default to the Parent Borrower, declare
the Loans (with accrued interest thereon) and all other Borrowers’ Obligations
under the Credit Documents (including without limitation the maximum amount of
all contingent liabilities under Letters of Credit) to be due and payable
forthwith and direct the Borrowers to pay to the Administrative Agent for the
ratable account of the Revolving Lenders cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit an
amount equal to the maximum amount of which may be drawn under Letters of Credit
then outstanding, whereupon the same shall immediately become due and payable,
(iii) hire, at the expense of the Borrowers, one or more consultants and the
Borrowers agree to cooperate with such consultants, (iv) exercise any rights or
remedies of the Administrative Agent or the Lenders under this Agreement or any
other Credit Document, including, without limitation, any rights or remedies
with respect to the Collateral, and (v) exercise any rights or remedies
available to the Administrative Agent or Lenders under applicable law.

 

 


ARTICLE VIII


 


THE AGENT


 


                SECTION 8.1             APPOINTMENT AND AUTHORITY.


 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wachovia
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Lender,
and no Borrower shall have rights as a third party beneficiary of any of such
provisions.

 


 


 

98

--------------------------------------------------------------------------------


 


SECTION 8.2             NATURE OF DUTIES.


 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.  Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


SECTION 8.3             EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in

 

 

99

--------------------------------------------------------------------------------


 

good faith shall be necessary, under the circumstances as provided in
Sections 9.1 and 7.2) or (ii) in the absence of its own gross negligence or
willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


SECTION 8.4             RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 


SECTION 8.5             NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly

 

 

100

--------------------------------------------------------------------------------


 

requires that such action be taken, or not taken, only with the consent or upon
the authorization of the Required Lenders, or all of the Lenders, as the case
may be.

 


SECTION 8.6             NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.


 

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 


SECTION 8.7             INDEMNIFICATION.


 

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender, each in its capacity hereunder, and their Affiliates and
their respective officers, directors, agents and employees (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Borrowers’ Obligations) be imposed on, incurred by
or asserted against any such indemnitee in any way relating to or arising out of
any Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction.  The agreements in this
Section shall survive the termination of this Agreement and payment of the
Notes, any reimbursement obligation and all other amounts payable hereunder.

 


SECTION 8.8             ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise

 

 

101

--------------------------------------------------------------------------------


 

expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 


SECTION 8.9             SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Parent Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to, so
long as no Event of Default has occurred and is continuing, prior written
approval of the Parent Borrower (such approval not to be unreasonably withheld),
appoint a successor, or an Affiliate of any such bank.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, subject to, so long as no Event of
Default has occurred and is continuing, prior written approval of the Parent
Borrower (such approval not to be unreasonably withheld), to appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Parent Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


 


 

102

--------------------------------------------------------------------------------


 


SECTION 8.10           COLLATERAL AND GUARANTY MATTERS.


 

(a)           The Lenders irrevocably authorize and direct the Administrative
Agent:

 

(i)            to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Revolving Commitments and payment in full of all Borrowers’ Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any sale or other disposition permitted under
Section 6.4, or (iii) subject to Section 9.1, if approved, authorized or
ratified in writing by the Required Lenders; and

 

(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such Collateral that is permitted by Section 6.2.

 

(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Borrower, at the Borrowers’ expense, all documents that the
applicable Borrower shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral.

 

 


ARTICLE IX


 


MISCELLANEOUS


 


                SECTION 9.1             AMENDMENTS, WAIVERS AND RELEASE OF
COLLATERAL.


 

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section.  The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrowers written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrowers hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:

 

 

 

103

--------------------------------------------------------------------------------

 


 

(i)            reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.9 which shall
be determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that
(A) no waiver, reduction or deferral of a mandatory prepayment required pursuant
to Section 2.8(b), nor any amendment of Section 2.8(b) or the definitions of
Asset Disposition, Debt Issuance, Equity Issuance or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, the scheduled date of maturity of, or any installment of, any Loan or Note,
(B) any reduction in the stated rate of interest on Revolving Loans shall only
require the written consent of each Lender holding a Revolving Commitment and
(C) any reduction in the stated rate of interest on the Term Loan shall only
require the written consent of each Lender holding a portion of the outstanding
Term Loan; or

 

(ii)           amend, modify or waive any provision of this Section or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or

 

(iii)          release any Borrower, without the written consent of all of the
Lenders and any Bank Product Provider; or

 

(iv)          release all or substantially all of the Collateral without the
written consent of all of the Lenders and any Bank Product Provider; or

 

(v)           subordinate the Loans to any other Indebtedness without the
written consent of all of the Lenders; or

 

(vi)          permit a Letter of Credit to have an original expiry date more
than twelve (12) months from the date of issuance without the consent of each of
the Revolving Lenders; provided, that the expiry date of any Letter of Credit
may be extended in accordance with the terms of Section 2.3(a); or

 

(vii)         permit any Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or

 

(viii)        amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or

 

(ix)           without the consent of Revolving Lenders holding in the aggregate
more than 50% of the outstanding Revolving Commitments (or if the Revolving 
Commitments have been terminated, the aggregate principal amount of outstanding
Revolving Loans),

 

 

104

--------------------------------------------------------------------------------


 

amend, modify or waive any provision in Section 4.2 or waive any Default or
Event of Default (or amend any Credit Document to effectively waive any Default
or Event of Default) if the effect of such amendment, modification or waiver is
that the Revolving Lenders shall be required to fund Revolving Loans when such
Lenders would otherwise not be required to do so; or

 

(x)            amend, modify or waive the order in which Borrowers’ Obligations
are paid or in a manner that would alter the pro rata sharing of payments by and
among the Lenders in Section 2.12(b) without the written consent of each Lender
and each Bank Product Provider directly affected thereby; or

 

(xi)           amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

 

(xii)          amend or modify the definition of Borrowers’ Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender and each Bank Product Provider directly affected
thereby; or

 

(xiii)         amend the definitions of “Hedging Agreement,” or “Secured Hedging
Agreement,” without the consent of any Bank Product Provider that would be
adversely affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the Administrative Agent and all future holders of the
Notes.  In the case of any waiver, the Borrowers, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, the Administrative Agent shall provide written notice (which shall
include electronic email) to the Parent Borrower of any such amendment,
modification or waiver.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the

 

105

--------------------------------------------------------------------------------


 

provisions of Section 1126(c) of the Bankruptcy Code supersedes the unanimous
consent provisions set forth herein and (b) the Required Lenders may consent to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

 


                SECTION 9.2             NOTICES.


 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

The Parent Borrower

 

SI International, Inc.

 

 

 

and the Subsidiary

 

12012 Sunset Hills Road (8th Floor)

 

 

 

Borrowers:

 

Reston, Virginia 20190

 

 

 

 

 

Attention:

Mr. Thomas E. Dunn, Executive Vice President and Chief Financial Officer

 

 

 

 

Telecopier:

(703) 234-7500

 

 

 

 

Telephone:

(703) 234-7003

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

Morrison & Foerster

 

 

 

 

 

1650 Tysons Boulevard

 

 

 

 

 

 

 

 

 

Suite 400

 

 

 

 

 

 

 

McLean, Virginia 22102-4859

 

 

 

 

 

Attention:

Mr. Charles W. Katz, Esq.

 

 

 

 

Telecopier:

(703) 760-7319

 

 

 

 

Telephone

(703) 760-7777

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Administrative

Agent:

 

Wachovia Bank, National Association, as Administrative Agent

1525 West W.T. Harris Boulevard

NC0680

Charlotte, NC  28262

 

 

 

 

Attn: 

Syndication Agency Services

 

 

 

 

Phone: 

(704) 590-2703

 

 

 

 

Phone: 

(704) 590-2703

 

 

 

 

 

 

 

 

 

 

 

 

 

 

106

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Wachovia Bank, National Association

 

One 301 South College Street, NC5562

 

Charlotte, North Carolina 28288

 

Attention:

Rob Sevin

 

Telecopier:

(704) 383-1625

 

Telephone:

(704) 383-7546

 

 

Lenders:

To it at its address (or telecopier number) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 


 

107

--------------------------------------------------------------------------------


 


                SECTION 9.3             NO WAIVER; CUMULATIVE REMEDIES.


 

                No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


                SECTION 9.4             SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.


 

                All representations and warranties made hereunder and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.

 


                SECTION 9.5             PAYMENT OF EXPENSES AND TAXES.


 

(a)           Costs and Expenses.  The Borrowers, jointly and severally agree to
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification by the Borrowers.  The Borrowers, jointly and
severally agree to indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Issuing Lender and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrowers arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the

 

 

108

--------------------------------------------------------------------------------


 

performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by any Borrower
or any of its Subsidiaries, or any liability under Environmental Law related in
any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender, Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender, Swingline
Lender or such Related Party, as the case may be, such Lender’s Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), Issuing
Lender or Swingline Lender in connection with such capacity.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

 


 

109

--------------------------------------------------------------------------------


 


                SECTION 9.6             SUCCESSORS AND ASSIGNS; PARTICIPATIONS;
PURCHASING LENDERS.


 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

                (b)           Assignments by Lenders.  Any Lender may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

                                (i)            Minimum Amounts.

 

                                                                                               
                (A)          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

                                                                                               
                (B)           in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $2,5000,000, in the
case of any assignment in respect of a revolving facility, or $1,000,000, in the
case of any assignment in respect of a term facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

                                                                (ii)          
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned, except
that

 

 

110

--------------------------------------------------------------------------------


 

this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Tranches on a non-pro rata basis.

 

                                                                (iii)         
Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

                                                                                               
                (A)          the consent of the Parent Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment,
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (z) the primary syndication of the Loans has not been completed as determined
by Wachovia;

 

                                                                                               
                (B)           the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) a Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of such facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) a Term Loan Commitment to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

                                                                                               
                (C)           the consent of the Issuing Lender (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.

 

                                                                (iv)         
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

                                                                (v)           No
Assignment to a Borrower.  No such assignment shall be made to any Borrower or
any of Borrowers’ Affiliates or Subsidiaries.

 

                                                                (vi)          No
Assignment to Natural Persons.  No such assignment shall be made to a natural
person.

 

                Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 5.8 and 9.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this

 

 

111

--------------------------------------------------------------------------------


 

Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

                (c)           Register.  The Administrative Agent, acting solely
for this purpose as an agent of the Borrowers, shall maintain at one of its
offices in Charlotte, North Carolina a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

                (d)           Participations.  Any Lender may at any time,
without the consent of, or notice to, the Parent Borrower or the Administrative
Agent, sell participations to any Person (other than a natural person or any
Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the Lenders, Issuing Lender and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

                Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that affects such Participant. 
Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.7
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

                (e)           Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 2.15, 2.16 and 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Parent Borrower is notified of the participation sold to such

 

 

112

--------------------------------------------------------------------------------


 

Participant and such Participant agrees, for the benefit of the Parent Borrower,
to comply with Section 2.17 as though it were a Lender.

 

                (f)            Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 


                SECTION 9.7             RIGHT OF SET-OFF; SHARING OF PAYMENTS.


 

(a)           If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Credit Document to such
Lender or the Issuing Lender, irrespective of whether or not such Lender or the
Issuing Lender shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or the Issuing
Lender different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Lender, the Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates may have.  Each Lender and the Issuing Lender
agrees to notify the Parent Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

 

 

113

--------------------------------------------------------------------------------

 


 

(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

 

(c)           Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each  Borrower in the amount
of such participation.

 


                SECTION 9.8             TABLE OF CONTENTS AND SECTION HEADINGS.


 

                The table of contents and the Section and subsection headings
herein are intended for convenience only and shall be ignored in construing this
Agreement.

 


                SECTION 9.9             COUNTERPARTS; INTEGRATION;
EFFECTIVENESS; ELECTRONIC EXECUTION.


 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 


                SECTION 9.10           SEVERABILITY.


 

                Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability

 

 

114

--------------------------------------------------------------------------------


 

without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


                SECTION 9.11           INTEGRATION.


 

                This Agreement and the other Credit Documents represent the
agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrowers or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

 


                SECTION 9.12           GOVERNING LAW.


 

                This Agreement and the Notes and the rights and obligations of
the parties under this Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of North
Carolina without giving effect to any such law that would require the
application of the law of a jurisdiction other than the State of North Carolina
to this Agreement and the other Credit Documents.

 


                SECTION 9.13           CONSENT TO JURISDICTION AND SERVICE OF
PROCESS.


 

                All judicial proceedings brought against the Borrowers with
respect to this Agreement, any Note or any of the other Credit Documents may be
brought in any state or federal court of competent jurisdiction in the State of
North Carolina, and, by execution and delivery of this Agreement, each of the
Borrowers accepts solely for purposes of matters arising out of this Agreement,
any Note or any of the other Credit Documents, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available.  Each of Borrowers irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address set forth in Section 9.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers to be
effective and binding service in every respect.  Each of the Borrowers, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens that it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction.  Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of the Administrative Agent or any Lender to bring
proceedings against the Borrowers in the court of any other jurisdiction.

 


                SECTION 9.14           CONFIDENTIALITY.


 

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be

 

 

 

115

--------------------------------------------------------------------------------


 

disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any Bank Product or any action or proceeding relating to this
Agreement, any other Credit Document or any Bank Product or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Borrowers, the Loans
and Credit Documents in connection with ratings issued in respect of securities
issued by an Approved Fund (in each case, it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (h) with
the consent of the Parent Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
any Borrower or any of its Subsidiaries relating to any Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Borrower or
any of its Subsidiaries, provided that, in the case of information received from
any Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential or is information
which by its nature would reasonably be deemed to be confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 


                SECTION 9.15           ACKNOWLEDGMENTS.


 

                The Borrowers each hereby acknowledges that:

 

 

 

 

 

 

 

 

116

--------------------------------------------------------------------------------


 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement and the relationship between Administrative Agent and Lenders, on
one hand, and the Borrowers, on the other hand, in connection herewith is solely
that of debtor and creditor; and

 

(c)           no joint venture exists among the Lenders or among the Borrowers
and the Lenders.

 

Section 9.16           Waivers of Jury Trial; Waiver of Consequential Damages.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.17           Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act.

 

Section 9.18           Resolution of Drafting Ambiguities.

 

Each Borrower acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

 

 

 

 

 

 

117

--------------------------------------------------------------------------------



 


SECTION 9.19           CONTINUING AGREEMENT.


 

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, LOC Obligations, interest, fees and other
Borrowers’ Obligations (other than those obligations that expressly survive the
termination of this Credit Agreement) have been paid in full and all Commitments
and Letters of Credit have been terminated.  Upon termination, the Borrowers
shall have no further obligations (other than those obligations that expressly
survive the termination of this Credit Agreement) under the Credit Documents and
the Administrative Agent shall, at the request and expense of the Borrowers,
deliver all the Collateral in its possession to the Borrowers and release all
Liens on the Collateral; provided that should any payment, in whole or in part,
of the Borrowers’ Obligations be rescinded or otherwise required to be restored
or returned by the Administrative Agent or any Lender, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Borrowers’ Obligations.

 


SECTION 9.20           LENDER CONSENT.


 

Each Person signing a Lender Consent (a) approves the Credit Agreement and
acknowledges and agrees that all of the conditions set forth in Section 4.1
subject to such Lender’s approval have been satisfied, (b) authorizes and
appoints the Administrative Agent as its agent in accordance with the terms of
Article VIII, (c) authorizes the Administrative Agent to execute and deliver
this Agreement on its behalf, (d) is a Lender hereunder and therefore shall have
all the rights and obligations of a Lender under this Agreement as if such
Person had directly executed and delivered a signature page to this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

118

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered by its proper and duly authorized
officers as of the day and year first above written.

 

PARENT BORROWER:

 

 

SI INTERNATIONAL, INC.,

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

SUBSIDIARY
BORROWERS:

 

SI INTERNATIONAL APPLICATION DEVELOPMENT, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

SI INTERNATIONAL CONSULTING, INC.,

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

SI INTERNATIONAL LEARNING, INC.,

 

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

119

--------------------------------------------------------------------------------


 

 

 

MATCOM INTERNATIONAL CORP.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

SI INTERNATIONAL TECHNOLOGY SERVICES, INC.
f/k/a Materials, Communication and Computers, Inc.,

 

 

 

a North Carolina corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

BRIDGE TECHNOLOGY CORPORATION,

 

 

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

SHENANDOAH ELECTRONIC INTELLIGENCE, INC.,

 

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

120

--------------------------------------------------------------------------------


 

 

 

 

SI INTERNATIONAL SEIT, INC.,

 

 

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

SI INTERNATIONAL ZEN TECHNOLOGY, INC.,

 

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

LOGTEC, INC.,

 

 

 

an Ohio corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

 

 

Name:

Thomas E. Dunn

 

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

121

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

 

 

AND LENDERS:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

 

as Administrative Agent on behalf of the Lenders

 

 

 

 

 

 

 

 

 

By:

/s/ James R. Zilisch

 

 

 

 

Name:

James R Zilisch

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

122

--------------------------------------------------------------------------------